LOAN AND SECURITY AGREEMENT

NEWTEK SMALL BUSINESS FINANCE, INC. (as Borrower)

and

CAPITAL ONE, N.A.(as Lender)

Dated as of December 15, 2010

List of Schedules

Schedule A Ineligible Financed SBA LoansSchedule 1.1(a) IndebtednessSchedule
1.1(b) LiensSchedule 3.1(a)(xiv) Commercial Tort ClaimsSchedule 5.1
Qualification JurisdictionsSchedule 5.2 Places of BusinessSchedule 5.3
LitigationSchedule 5.7 Tax ID Numbers/Organizational NumbersSchedule 5.9
SubsidiariesSchedule 5.10(b) LeasesSchedule 5.11(c) ERISA PlansSchedule 5.13(a)
NamesSchedule 5.13(b) Certain Intellectual Property MattersSchedule 5.13(c)
Additional Intellectual Property MattersSchedule 5.14 Other AssociationsSchedule
5.15 Environmental MattersSchedule 5.17 Capital StockSchedule 5.19 UCC
OfficesSchedule 5.21 Letter of Credit RightsSchedule 5.22 Deposit Accounts



This Loan and Security Agreement ("Agreement") is dated this 15th day of
December, 2010, by and between NEWTEK SMALL BUSINESS FINANCE, INC., a New York
corporation ("Borrower"), and CAPITAL ONE, N.A. ("Lender").



BACKGROUND



Borrower desires to establish a revolving credit facility with Lender and Lender
is willing to make revolving loans to Borrower under the terms and subject to
the conditions hereinafter set forth.



NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:



DEFINITIONS AND INTERPRETATION

Terms Defined

. As used in this Agreement, the following terms have the following respective
meanings:



"Account" means all of the "accounts" (as that term is defined in the UCC) of
Borrower, whether now existing or hereafter arising."ACH Transactions" means any
cash management or related services including the automatic clearing house
transfer of funds by Lender for the account of Borrower pursuant to agreement or
overdrafts."Advance" has the meaning set forth in Section 2.1."Affiliate" means,
with respect to any Person, (a) any Person which, directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) any person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (x) to vote 5% or more of the
Capital Stock having ordinary voting power for the election of directors (or
comparable equivalent) of such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
Control may be by ownership, contract, or otherwise."Approved Forms" means the
forms of SBA 7(a) Note Receivable Documents, approved and used by Borrower in
the conduct of its business, together with such changes and modifications or
additions thereto from time to time as allowed by this Agreement or as required
by the SBA."Asset Sale" means the sale, transfer, lease, license or other
disposition by Borrower, or by any Subsidiary of Borrower, to any Person other
than Borrower, of any Property now owned, or hereafter acquired, of any nature
whatsoever in any transaction or series of related transactions. An Asset Sale
includes, but is not limited to, a merger, consolidation, division, conversion,
dissolution or liquidation."Authorized Officer" means any officer (or comparable
equivalent) of Borrower authorized by specific resolution of Borrower to request
Advances or execute Quarterly Compliance Certificates as set forth in the
incumbency certificate referred to in Section 4.1(d) of this
Agreement."Availability" means as of any date of determination, the lesser of:
(i) the Maximum Loan Amount; or (ii) the Borrowing Base."Base Rate" means a
variable per annum rate, as of any date of determination, equal to the rate of
interest publicly announced from time to time by Lender as its prime rate, which
is a rate set by Lender based upon various factors including Lender's costs and
desired return, general economic conditions, and other factors, and is used as a
reference point for pricing some loans. However, Lender may price loans at,
above, or below such announced rate and, accordingly, Borrower acknowledges that
the Prime Rate may not necessarily be the lowest rate of interest charged by
Lender to its customers. Any changes in the Base Rate shall take effect on the
day specified in the public announcement of such change."Base Rate Margin" means
one percent (1.0%) per annum."Blocked Account" has the meaning set forth in
Section 6.13. "Blocked Account Agreement" means a blocked account agreement
between Borrower and Lender as required herein. "Borrowing Base" means, as of
any date of determination by Lender, from time to time, an amount equal to the
lesser of: (i) the Maximum Loan Amount, or (ii) the difference between (A) 85%
of the aggregate outstanding principal amount of the SBA 7(a) Guaranteed Note
Receivables related to the Financed SBA Loans, less (B) Ineligible Financed SBA
Loans, less in the case of clause (i) or (ii), any Reserves. "Borrowing Base
Certificate" means a certificate, duly executed by an Authorized Officer,
appropriately completed and substantially in the form of Exhibit A
hereto."Borrowing Notice" means a written notice to Lender requesting
disbursement of an Advance hereunder."Business Day" means a day other than
Saturday or Sunday or a national banking holiday when Lender is open for
business in New York, New York."Capitalized Lease Obligations" means any
Indebtedness represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP,
consistently applied."Capital Expenditures" means, for any period, the aggregate
of all expenditures (including that portion of Capitalized Lease Obligations
attributable to that period, which have not been financed) made in respect of
the purchase, construction or other acquisition of fixed or capital assets,
determined in accordance with GAAP."Capital Stock" means any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all other ownership interests in a Person (other
than a corporation) and any and all warrants or options to purchase any of the
foregoing."Cash Management System" has the meaning set forth in Section
2.4(b)."CCCRE" means CCC Real Estate Holding Co. LLC, a Delaware limited
liability company."Crystaltech" means Crystaltech Web Hosting, Inc., a New York
corporation."Closing" has the meaning set forth in Section 4.6."Closing Date"
has the meaning set forth in Section 4.6."Collateral" means all of the Property
and interests in Property described in Section 3.1 of this Agreement and all
other Property and interests in Property that now or hereafter secure payment of
the Obligations and satisfaction by Borrower of all covenants and undertakings
contained in this Agreement and the other Loan Documents."Credit Parties" means
Parent, Borrower (and any subsidiaries of Borrower), and each
Guarantor."Default" means any event, act, condition or occurrence which with
notice, or lapse of time or both, would constitute an Event of Default
hereunder."Default Rate" has the meaning set forth in Section
2.6(b)."Environmental Laws" means any and all Federal, foreign, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
and any and all common law requirements, rules and bases of liability
regulating, relating to or imposing liability or standards of conduct concerning
pollution, protection of the environment, or the impact of pollutants,
contaminants or toxic or hazardous substances on human health or the
environment, as now or may at any time hereafter be in effect."EBITDA" means net
income (loss) plus goodwill impairment (incurred prior to the date hereof),
interest, taxes (or less tax benefit), depreciation and amortization determined
in accordance with GAAP, plus cash actually received but excluded from the GAAP
calculation of EBITDA solely due to the effect of FAS 166. For purposes of
determining the EBITDA for Newtek Business Services, Inc. net income shall be
reduced by the amount of income from tax credits, increased by the other than
temporary decline in investments, and reduced (if a gain) or increased (if a
loss) of net change in the fair market value of credits in lieu of cash and
notes payable in credits in lieu of cash and shall exclude the effect of any
minority interests."Eligible SBA 7(a) Loan" means an SBA 7(a) Loan that does not
violate any SBA Rules and Regulations."ERISA" means the Employee Retirement
Income Security Act of 1974, as the same may be amended, from time to
time."Event of Default" has the meaning set forth in Section 8.1."Expenses" has
the meaning set forth in Section 9.6."FAS 166" means Statement of Financial
Accounting Standards No. 166 Accounting for Transfers of Financial Assets an
amendment of FASB Statement No. 140 dated, June 2009."Facility Fee" has the
meaning set forth in Section 2.7(a)."Financed SBA Loans" means those SBA 7(a)
Loans extended by Borrower to SBA 7(a) Loan Obligors using the proceeds of
Advances made hereunder, which SBA 7(a) Loans constitute Collateral for the
Loan, as specifically set forth in each Request for Advance delivered by
Borrower to Lender in accordance herewith."Fixed Charge Coverage Ratio" means,
calculated for Parent on a consolidated basis, as of the end of any calendar
quarter, EBITDA for the previous four (4) calendar quarters, less capital
expenditures during the previous four (4) calendar quarters, divided by the sum
of the amounts paid during the previous four (4) calendar quarters for (i)
principal of long term debt, (ii) interest (iii) dividends and (iv) treasury
stock redemptions. For the purposes of the foregoing, during the nine calendar
month period following the closing date, items (i) and (ii) in the denominator
will be annualized until December 31, 2010; thereafter all will be on a trailing
twelve month basis. "FIRREA" means the Federal Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended."FTA" means Colson Services
Corp., as fiscal and transfer agent for the SBA and as the SBA's agent to hold
the original SBA 7(a) Loan Notes pursuant to the Multi-Party Agreement, and as
bailee for Lender for purposes of perfecting Lender's security interest in the
original SBA 7(a) Loan Notes pursuant to the Multi-Party Agreement, or any other
Person designated by the SBA or Lender, subject to the consent of the SBA in
accordance with the terms of the Multi-Party Agreement to perform the same or
similar function."GAAP" means generally accepted accounting principles as in
effect on the Closing Date applied in a manner consistent with the most recent
audited financial statements of Borrower furnished to Lender and described in
Section 5.7 herein."Governmental Authority" means any federal, state or local
government or political subdivision, or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury, or arbitration."Guarantor" means each of: (i) Parent; (ii)
Small Business Lending, Inc., a Delaware corporation; (iii) Crystaltech; (iv)
Universal Processing Services of Wisconsin LLC (d/b/a Newtek Merchant
Solutions), a Wisconsin limited liability company; (v) CCCRE; and (vi) any other
Person that is or becomes a wholly-owned Subsidiary of Borrower."Guarantor
Security Agreement" means each guarantor security agreement to be executed by
each Guarantor in favor of Lender on or prior to the Closing Date, each to be in
form and substance satisfactory to Lender."Guaranty Agreement" means each
guaranty agreement to be executed by each Guarantor in favor of Lender on or
prior to the Closing Date, in form and substance satisfactory to
Lender."Hazardous Substances" means any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance or similar term, under any Environmental Law."Hedging Agreements"
means any Interest Hedging Instrument or any other interest rate protection
agreement, foreign currency exchange agreement, commodity purchase or option
agreement, or any other interest rate hedging device or swap agreement (as
defined in 11 U.S.C. 101 et seq.)."Indebtedness" means, with respect to any
Person at any date, without duplication: (i) all indebtedness of such Person for
borrowed money (including with respect to Borrower, the Obligations) or for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices); (ii) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument; (iii) all
Capitalized Lease Obligations of such Person; (iv) the face amount of all
letters of credit issued for the account of such Person and all drafts drawn
thereunder; (v) all obligations of other Persons which such Person has
guaranteed; (vi) Disqualified Stock; (vii) all Obligations of such Person under
Hedging Agreements; and (viii) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof."Ineligible Financed SBA Loans"
shall have the meaning set forth on Schedule A hereto. "Interest Hedging
Instrument" means any documentation evidencing any interest rate swap, interest
"cap" or "collar" or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. 101 et seq.) between Borrower and Lender (or any
Affiliate of Lender)."Interest Rate" means the Base Rate plus the Base Rate
Margin, subject to the applicability of the Default Rate."Inventory" means all
of the "inventory" (as that term is defined in the UCC) of Borrower, whether now
existing or hereafter acquired or created."IRS" means the Internal Revenue
Service."Laws" means any and all federal, state, local and foreign statutes,
laws, judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect."Lien" means any interest of any kind or
nature in property securing an obligation owed to, or a claim of any kind or
nature in property by, a Person other than the owner of the Property, whether
such interest is based on the common law, statute, regulation or contract, and
including, but not limited to, a security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale or trust receipt, a lease,
consignment or bailment for security purposes, a trust, or an assignment. For
the purposes of this Agreement, Borrower shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement
or other arrangement pursuant to which title to the Property has been retained
by or vested in some other Person for security purposes."Loan" means the
aggregate outstanding balance of all Advances made hereunder."Loan Documents"
means, collectively, this Agreement, the Note, each Guaranty, each Guarantor
Security Agreements, the Trademark Security Agreements, the Blocked Account
Agreement, the Trust Account Agreement, the Multi-Party Agreement and all other
agreements, instruments and documents executed or delivered in connection
therewith, all as may be supplemented, restated, superseded, amended or replaced
from time to time."Material Adverse Effect" means an occurrence or state of
events which has resulted or could reasonably result in a material adverse
effect upon (a) the business, assets, properties, financial condition,
stockholders' equity, contingent liabilities, prospects, material agreements or
results of operations of Borrower or any Guarantor, taken as a whole, or (b)
Borrower's or any Guarantor's ability to pay the Obligations in accordance with
the terms hereof, or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Lender hereunder or
thereunder."Maturity Date" means December 15, 2012."Maximum Loan Amount" means,
initially, Six Million Dollars ($6,000,000); provided, that if Borrower
exercises its rights to invoke an Maximum Loan Amount Increase, then the Maximum
Loan Amount shall be the initial Maximum Loan Amount plus the amount of such
Maximum Loan Amount Increase, but in no event shall the Maximum Loan Amount
exceed $12,000,000."Maximum Loan Amount Increase" has the meaning set forth in
Section 2.11."Multi-Draw SBA Loan" shall mean a Financed SBA Loan which (a) is a
term loan that is not fully disbursed at the closing of such Financed SBA Loan,
and (b) pursuant to its terms provides to the applicable SBA Loan Obligor the
right to request that the loan be disbursed in multiple draws."Multi-Party
Agreement" means the Amended and Restated Multi-Party Agreement by and among
Borrower, Parent, CCCRE, Lender, FTA, and the SBA, dated as of December 15,
2010, as the same may be supplemented, modified or amended from time to
time."Newtek Small Business Loan Trust Note Offering" means the proposed note
offering by Newtek Small Business Loan Trust 2010-1 in an aggregate principal
amount of not less than $16,000,000."Note" has the meaning set forth in Section
2.2."Note Participation" means a participation interest in a SBA 7(a)
Loan."Obligations" means all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Lender,
whether under this Agreement, or any other existing or future instrument,
document or agreement, between Borrower or Lender, whether joint or several,
related or unrelated, primary or secondary, matured or contingent, due or to
become due (including debts, liabilities and obligations obtained by
assignment), and whether principal, interest, fees, indemnification obligations
hereunder or Expenses (specifically including interest accruing after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
Borrower, whether or not a claim for such post-commencement interest is
allowed), including, without limitation, debts, liabilities and obligations in
respect of the Loan and any extensions, modifications, substitutions, increases
and renewals thereof; any amount payable by Borrower or any Subsidiary of
Borrower pursuant to an Interest Hedging Instrument or any ACH Transactions; the
payment of all amounts advanced by Lender to preserve, protect and enforce
rights hereunder and in the Collateral; and all Expenses incurred by Lender.
Without limiting the generality of the foregoing, Obligations shall include any
other debts, liabilities or obligations owing to Lender in connection with any
cash management, or other services (including electronic funds transfers or
automated clearing house transactions) provided by Lender to Borrower, as well
as any other loan, advances or extension of credit, under any existing or future
loan agreement, promissory note, or other instrument, document or agreement
between Borrower and Lender."Parent" means Newtek Business Services Inc., a New
York corporation."PBGC" means the Pension Benefit Guaranty
Corporation."Performing SBA 7(a) Note Receivables" means an SBA 7(a) Loan as to
which all scheduled payments of principal and interest are current or no more
than sixty one (61) days past due but in no event more than two payments past
due."Permitted Capcos" means, collectively, Wilshire DC Partners, LLC, Wilshire
Alabama Partners, LLC, Wilshire Louisiana BIDCO, LLC, Wilshire Texas Partners I,
LLC."Permitted Disposition" means: (i) sales of SBA 7(a) Guaranteed Note
Receivables; (ii) sales of SBA 7(a) Non-Guaranteed Note Receivables; (iii) sales
of Note Participations; (iv) sales to SBA of the SBA 7(a) Non-Guaranteed Note
Receivable portion of any SBA 7(a) Note Receivable with respect to which SBA
also holds the SBA 7(a) Guaranteed Note Receivable portion thereof; (v) other
Secondary Market Sales of Financed SBA Loans; and (vi) other dispositions of SBA
7(a) Note Receivables or the collateral therefore, in each case to the extent
required or permitted by SBA in accordance with SBA Rules and Regulations;
provided that (x) any sales of SBA 7(a) Guaranteed Note Receivables or any sales
of Note Participations in any SBA 7(a) Guaranteed Note Receivables may not be
for an amount less than par, and (y) any sale of a SBA 7(a) Non-Guaranteed Note
Receivable or any sales of Note Participations in any SBA 7(a) Non-Guaranteed
Note Receivable may not be for an amount less than the value attributable to the
applicable SBA 7(a) Non-Guaranteed Note Receivable, or the participated portion
thereof, in the Borrowing Base as of the date of such sale."Permitted
Indebtedness" means: (a) Indebtedness to Lender in connection with the Loan, or
otherwise pursuant to the Loan Documents, (b) Indebtedness to Lender in
connection with the Term Loan Agreement and the Term Loan Documents, (c)
purchase money Indebtedness (including Capitalized Lease Obligations) hereafter
incurred by Borrower to finance the purchase of fixed assets; provided, that (i)
such Indebtedness incurred in any fiscal year shall not exceed (x) as to
Borrower, $200,000 and (y) as to Crysteltech Web Hosting, Inc., $100,000, (ii)
such purchase money Indebtedness shall not exceed the purchase price of the
assets funded and (iii) no such purchase money Indebtedness may be refinanced
for a principal amount in excess of the principal amount outstanding at the time
of such refinancing, (d) Indebtedness existing on the Closing Date that are
disclosed on Schedule 1.1(a) hereto, (e) Indebtedness of Borrower to another
Credit Party; provided, the same is at all times secured and fully subordinated
to Lender, in each case pursuant to security documents and subordination
documents in form and substance satisfactory to Lender, and (f) Indebtedness of
Borrower to the Permitted Capcos ; provided, the same is at all times (i)
secured and fully subordinated to Lender, in each case pursuant to security
documents and subordination documents in form and substance satisfactory to
Lender and (ii) less then $3,000,000 in the aggregate at any time."Permitted
Investments" means: (a) investments and advances existing on the Closing Date
that are disclosed on Schedule 5.10(a) hereto; and (b) each of (i) obligations
issued or guaranteed by the United States of America or any agency thereof, (ii)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating) by a nationally
recognized investment rating agency, (iii) certificates of time deposit and
bankers' acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(A) such bank has a combined capital and surplus of at least $500,000,000 or (B)
its debt obligations, or those of a holding company of which it is a Subsidiary,
are rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (iv) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof and (v) except during the continuance of a Default or Event of Default,
loans and advances to Parent; provided, that the proceeds of such loans and
advances are solely used by Parent in accordance with Section 13(b) of the
Guaranty Agreement of Parent in favor of Lender, as the same may be in effect
from time to time. "Permitted Liens" means: (a) Liens securing taxes,
assessments or governmental charges or levies or the claims or demands of
materialmen, mechanics, carriers, warehousemen, and other like persons not yet
due; (b) Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance, social security
and other like laws; (c) Liens on fixed assets securing purchase money
Indebtedness permitted under Section 7.6; provided that, (i) such Lien attached
to such assets concurrently, or within 20 days of the acquisition thereof, and
only to the assets so acquired, and (ii) a description of the asset acquired is
furnished to Lender in writing; and (d) Liens existing on the Closing Date and
shown on Schedule 1.1(b) hereto."Person" means an individual, partnership,
corporation, trust, limited liability company, limited liability partnership,
unincorporated association or organization, joint venture or any other
entity."Pledge Agreement" means each of the Pledge Agreements of even date
herewith executed by Pledgors in favor of Lender, and any pledge agreements
entered into after the Closing Date by any Credit Party (as required by the
Agreement or any other Loan Document)."Pledgors" means, collectively, Parent,
Small Business Finance Inc., Crystaltech and each other Person, if any, that
executes a pledge agreement or other similar agreement in favor of Lender in
connection with the transactions contemplated by the Agreement and the other
Loan Documents."Property" means any interest of Borrower in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible."Quarterly
Compliance Certificate" has the meaning set forth in Section 6.10."Regulation D"
means Regulation D of the Board of Governors of the Federal Reserve System
comprising Part 204 of Title 12, Code of Federal Regulations, as amended, and
any successor thereto."REO Property" means Real Estate owned by Borrower or any
other Credit Party, which Real Estate has been acquired and is owned by such
Credit Party as a result of foreclosure or acceptance by such Credit Party of a
deed in lieu of foreclosure, or similar transaction, whether previously
constituting SBA 7(a) Note Receivable Collateral or otherwise), together with
all of such Credit Party's now owned or hereafter acquired interests in the
improvements thereon, the fixtures attached thereto and the easements
appurtenant thereto."Required Procedures" means procedures, including credit and
underwriting standards, loan to value ratio limitations and the use of Approved
Forms with respect to the financing and servicing of SBA 7(a) Note Receivables
as in effect on the Closing Date, together with such changes and modifications
thereto from time to time as shall be required by SBA Rules and Regulations or
as have been approved in writing by Lender, in Lender's reasonable credit
judgment."Reserves" means, with respect to the Borrowing Base, such other
reserves against SBA 7(a) Loans or Availability that Lender may, in its
reasonable credit judgment, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses or Indebtedness shall be deemed to be a reasonable
exercise of Lender's credit judgment. "SBA" means the United States Small
Business Administration or any other federal agency administering the SBA
Act."SBA Act" means the Small Business Act of 1953, as the same may be amended
from time to time."SBA Lender's License" means that authority given to a lender
by the SBA to make SBA 7(a) Loans as permitted under the SBA Act, as amended and
further authorized by the SBA in CFR Title 13 Part 120-470 and 471, as amended.
"SBA Rules and Regulations" means the SBA Act, as amended, any other legislation
binding on SBA relating to financial transactions, any "Loan Guaranty
Agreement", all rules and regulations promulgated from time to time under the
SBA Act, and SBA Standard Operating Procedures and any Official Notices issued
by the SBA, all as from time to time in effect."SBA 7(a) Guaranteed Note
Receivable" means that portion of any SBA 7(a) Note Receivable that is actually
guaranteed by the SBA. "SBA 7(a) Loan Notes" means any promissory notes that at
any time evidence SBA 7(a) Loans."SBA 7(a) Loan Obligor" means any Person, other
than the SBA, who is or may become obligated to Borrower under an SBA 7(a)
Loan."SBA 7(a) Loans" means any loans made by Borrower (or its predecessors in
interest) to small businesses and partially guaranteed by the SBA, all
originated in accordance with the SBA Rules and Regulations and pursuant to the
authorization contained in Section 7(a) of the SBA Act. "SBA 7(a) Non-Guaranteed
Note Receivable" means that portion of any SBA 7(a) Note Receivable that is not
guaranteed by the SBA."SBA 7(a) Note Receivable" means the obligation of an SBA
7(a) Loan Obligor to pay an SBA 7(a) Loan made by Borrower (or its predecessors
in interest) to such SBA 7(a) Loan Obligor, whether or not evidenced by a
promissory note or other instrument."SBA 7(a) Note Receivable Collateral" means
any and all property or interests in property, whether personal property
(including without limitation accounts, chattel paper, instruments, documents,
deposit accounts, contract rights, general intangibles, inventory or equipment)
or real property, or both, whether owned by an SBA 7(a) Loan Obligor or any
other Person, that secures an SBA 7(a) Note Receivable or an SBA 7(a) Loan
Obligor's obligations under an SBA 7(a) Loan Note or SBA 7(a) Note Receivable
Document, and all supporting obligations in respect thereof."SBA 7(a) Note
Receivable Documents" means, with respect to any SBA 7(a) Note Receivable, all
original documents, instruments, and chattel paper, executed or delivered to or
for the account of Borrower by the applicable SBA 7(a) Loan Obligor and
evidencing such SBA 7(a) Note Receivable."SBA Standard Operating Procedures and
Official Notices" means Public Law 85-536, as amended; those Rules and
Regulations, as defined in 13 CFR Part 120, "Business Loans" and 13 CFR Part
121, "Size Standards"; Standard Operating Procedures, (SOP) 50-10 for loan
processing, 50-50 for loan servicing and 50-51 for loan liquidation as may be
published and or amended from time to time by the SBA."Secondary Market Net
Sales Proceeds" means, as to any Financed SBA Loan: (i) at any time other than
during the continuance of a Default or Event of Default, the gross sales
proceeds received from a Secondary Market Sale thereof up to an amount equal to
the proceeds of Advances made by Lender hereunder in respect of such Financed
SBA Loan or (ii) during the continuance of a Default or Event of Default, the
gross proceeds received from a Secondary Market Sale of such Financed SBA Loan.
"Secondary Market Sale" means the sale or participation of an SBA 7(a) Loan to
the secondary market in accordance with the SBA Rules and
Regulations."Subsidiary" means, with respect to any Person at any time: (i) any
corporation more than fifty percent (50%) of whose voting stock is legally and
beneficially owned by such Person or owned by a corporation more than fifty
percent (50%) of whose voting stock is legally and beneficially owned by such
Person; (ii) any trust of which a majority of the beneficial interest is at such
time owned directly or indirectly, beneficially or of record, by such Person or
one or more Subsidiaries of such Person; and (iii) any partnership, joint
venture, limited liability company or other entity of which ownership interests
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions are at such time owned directly or
indirectly, beneficially or of record, by, or which is otherwise controlled
directly, indirectly or through one or more intermediaries by, such Person or
one or more Subsidiaries of such Person."Term Loan Agreement" means the Loan and
Security Agreement dated as of April 30, 2010 among Borrower, Crystaltech and
Lender, as the same may be amended, supplemented or otherwise modified from time
to time."Term Loan Documents" means the "Loan Documents" as defined in the Term
Loan Agreement."Termination Date" means the earlier to occur of: (i) the
Maturity Date; or (ii) any date on which Lender elects to cease making Advances
pursuant to this Agreement."Trademark Security Agreements" means those certain
Trademark Security Agreements dated the date of this Agreement executed by
Borrower and the Guarantors in favor of Lender."Trust Account" shall have the
meaning ascribed to such term it in the Trust Account Agreement."Trust Account
Agreement" means that certain Amended and Restated Trust Account Agreement,
dated as of the Closing Date, by and between Borrower and the Trustee, as the
same may be amended, supplemented or otherwise modified from time to time."UCC"
means the Uniform Commercial Code as adopted in the state where Lender's office
identified in Section 9.8 is located, as the same may be amended from time to
time.

Other Capitalized Terms

. Any other capitalized terms used without further definition herein shall have
the respective meaning set forth in the UCC.Accounting Principles. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, this shall be done in
accordance with GAAP, consistently applied, to the extent applicable, except as
otherwise expressly provided in this Agreement.Construction: No doctrine of
construction of ambiguities in agreements or instruments against the interests
of the party controlling the drafting shall apply to any Loan Documents.



THE LOAN

Advances

.On the terms and subject to the conditions set forth herein (including, without
limitation, the conditions precedent set forth in Section IV hereof), Lender
agrees to make advances to Borrower from time to time from the date hereof to
and including the Business Day immediately prior to the Maturity Date as set
forth herein (each an "Advance", and collectively, "Advances"), provided that
after giving effect thereto, the aggregate sum of all outstanding Advances shall
not exceed the Maximum Loan Amount. Within such limit and subject to Section
2.1(c), Borrower may borrow, prepay or repay Advances from time to time and may
reborrow Advances.In no event shall an Advance be made when any Default or Event
of Default has occurred and is continuing.



Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, Borrower may not prepay or repay any Advance on the same day as
such Advance shall be made hereunder, except for any prepayment or repayment of
any such Advance on the same day as such Advance shall be made (i) as a result
of any mandatory prepayment required by Section 2.5(d), (ii) as a result of the
termination of the Loan and declaration of the Obligations by Lender pursuant to
the terms hereof or the other Loan Documents.

Note

.The Loan shall be evidenced by a single promissory note of Borrower
substantially in the form of Exhibit B attached hereto (the "Note"), dated as of
the Closing Date, payable to Lender in a principal amount equal to the amount of
the Maximum Loan Amount as may be in effect from time to time.The date, amount
and Interest Rate of each Advance made by Lender to Borrower, and each payment
made on account of the principal balance thereof, shall be recorded by Lender on
its books; provided that the failure of Lender to make any such recordation
shall not affect the obligations of Borrower to make a payment when due of any
amount owing hereunder or under the Note in respect of the Loan.Procedures for
Borrowing Advances.Borrower may request an Advance hereunder, on any Business
Day during the period from and including the Closing Date to and including the
Termination Date, by delivering to Lender, a written request for an Advance
substantially in the form of Exhibit C attached hereto (each, a "Request for
Advance"). Borrower shall deliver each Request for Advance with respect to each
proposed Advance no later than noon (New York City time) on the day of such
proposed Advance. Once given, a Request for Advance shall be irrevocable and
Borrower shall be bound thereby.Each Request for Advance shall: (i) attach a
schedule identifying the Financed SBA Loans that Borrower proposes to fund using
the proceeds of the Advance, which schedule shall contain such information with
respect to each Financed SBA Loan as Lender shall reasonably request; (ii)
specify the requested funding date; and (iii) include such other matters as may
be specified on the form of the Request for Advance or as may be reasonably
requested by Lender from time to time. Each Advance shall be in a minimum amount
of $100,000 or an integral multiple thereof. Borrower shall indemnify Lender and
hold it harmless against any costs incurred by Lender as a result of any failure
of Borrower to timely deliver to FTA the SBA 7(a) Loan Note relating to any
Financed SBA Loan as required by Section 8.1(f).Unless otherwise agreed by
Lender and Borrower, each Advance requested by Borrower and made by Lender
hereunder shall be made to Borrower's main operating account maintained with
Lender.Payments - General; Cash Management System.



Except to the extent otherwise set forth in this Agreement, all payments of
principal and of interest on the Loan and all Expenses, fees, indemnification
obligations and all other charges and any other Obligations of Borrower not made
by automatic transfers from the Blocked Account or Borrower's accounts
maintained with Lender, shall be made to Lender at its office at 275 Broadhollow
Road, Melville, N.Y. 11747, in United States dollars, in immediately available
funds. Lender shall have the unconditional right and discretion (and Borrower
hereby authorizes Lender) to charge Borrower's operating and/or deposit
account(s) for all of Borrower's Obligations as they become due from time to
time under this Agreement including, without limitation, interest, principal,
fees, indemnification obligations and reimbursement of Expenses; provided, that
Lender may not charge the Trust Account in a manner inconsistent with the Trust
Account Agreement. Any payments received prior to 2:00 p.m. Eastern time on any
Business Day shall be deemed received on such Business Day. Any payments
(including any payment in full of the Obligations), received after 2:00 p.m.
Eastern time on any Business Day shall be deemed received on the immediately
following Business Day.

On or prior to the date hereof, Borrower shall establish and maintain until the
Maturity Date, the cash management system described in Exhibit D attached hereto
(the "Cash Management System").

Payment of Interest and Principal; Mandatory Prepayments

.From and following the Closing Date, the Loan and the other Obligations shall
bear interest at the Interest Rate.Interest is payable in arrears on the first
day of each month (beginning on the first day of the first full calendar month
after the Closing Date), as provided in Section 2.5(d), and upon the payment in
full of such Advances, whether on the Maturity Date, by acceleration or
otherwise.The outstanding principal amount of the Loan, plus all accrued but
unpaid interest and all other sums due Lender hereunder, shall be due and
payable in full on the Maturity Date.There shall become due and payable and
Borrower shall prepay the Advances, together with all accrued but unpaid
interest thereon, in an amount equal to (i) the amount by which the then
outstanding balance of the Loan exceeds the Borrowing Base, or (ii) the
Secondary Market Net Sales Proceeds of any Secondary Market Sale of the
guaranteed portion of any Financed SBA Loan, including, without limitation, the
guaranteed portion of any Multi-Draw SBA Loan (which proceeds shall be applied
as set forth in the Cash Management System and this Agreement). In addition, in
the event that at any time the aggregate amount of Advances in respect of any
Financed SBA Loan shall exceed 85% of the outstanding principal amount of the
SBA 7(a) Guaranteed Note Receivables related to such Financed SBA Loan, Borrower
shall prepay such excess, together with accrued but unpaid interest thereon.
Notwithstanding the foregoing, if clause (ii) of the definition of the term
"Secondary Market Net Sales Proceeds" shall be applicable, then such Secondary
Market Net Sales Proceeds shall be applied to the Obligations as Lender shall
determine, with any excess after such application to be held by Lender, at its
option, as cash collateral for the Obligations. The Loan may be prepaid in whole
or in part at any time from time to time, without penalty or premium; provided,
however, that Borrower shall have given Lender at least ten (10) days prior
written notice of the date of such prepayment. Any prepayment shall be
accompanied by all accrued and unpaid interest.



Additional Interest Provisions

.Interest on the Loan shall be calculated on the basis of a year of three
hundred sixty (360) days but charged for the actual number of days elapsed. The
date of funding of an Advance shall be included in the calculation of interest.
The date of payment with respect to an Advance shall be excluded from the
calculation of interest. After the occurrence and during the continuance of an
Event of Default hereunder, the per annum effective rate of interest on all
outstanding principal under the Loan shall be equal to the applicable Interest
Rate plus five hundred (500) basis points (the "Default Rate"). All such
increases may be applied retroactively to the date of the occurrence of the
Event of Default. Borrower agrees that the Default Rate is a reasonable estimate
of Lender's damages and is not a penalty.All contractual rates of interest
chargeable on outstanding principal under the Loan shall continue to accrue and
be paid even after Default, an Event of Default, maturity, acceleration,
judgment, bankruptcy, insolvency proceedings of any kind or the happening of any
event or occurrence similar or dissimilar.In no contingency or event whatsoever
shall the aggregate of all amounts deemed interest hereunder and charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such court
determines Lender has charged or received interest hereunder in excess of the
highest applicable rate, Lender shall apply, in its sole discretion, and set off
such excess interest received by Lender against other Obligations due or to
become due and such rate shall automatically be reduced to the maximum rate
permitted by such law.Fees and Charges.On the Closing Date, Borrower shall pay
Lender a fully-earned, non-refundable facility fee (the "Facility Fee") equal to
the product of: (i) the initial Maximum Loan Amount; multiplied by (ii)
one-quarter of one percent (0.25%).On the date that the Maximum Loan Amount
Increase is exercised by Borrower, Borrower shall pay Lender, contemporaneously
with the effectiveness of the Maximum Loan Amount Increase, a fully-earned,
non-refundable facility increase fee equal to the product of: (i) the actual
amount of the Maximum Loan Amount Increase; multiplied by (ii) one-quarter of
one percent (0.25%).From and following the Closing Date, Borrower shall pay
Lender a fee in an amount equal to (i)(A) the Maximum Loan Amount less (B) the
average daily outstanding balance of Loans during the preceding month,
multiplied by (ii) one quarter of one percent (1/4 of 1%) per annum. Such fee is
to be paid quarterly in arrears on the last day of each calendar quarter.
Borrower shall unconditionally pay to Lender a late charge equal to five percent
(5%) of any and all payments of principal or interest on the Loans that is not
paid within fifteen (15) days of the due date. Such late charge shall be due and
payable regardless of whether Lender has accelerated the Obligations. Borrower
agrees that any late fee payable to Lender is a reasonable estimate of Lender's
damages and is not a penalty.Use of Proceeds. The proceeds of Advances shall be
used solely to provide Borrower with short-term financing of an amount not to
exceed 85% of the SBA 7(a) Guaranteed Note Receivable in respect of each
Financed SBA Loan.Taxes. All payments of principal and interest on the Loan and
all other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, property
or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding taxes imposed on
or measured by Lender's net income by the jurisdiction under which Lender is
organized or conducts business (other than solely as the result of entering into
any of the Financing Documents or taking any action thereunder) (all
non-excluded items being called "Taxes"). If any withholding or deduction from
any payment to be made by Borrower hereunder is required in respect of any Taxes
pursuant to any applicable Law, then Borrower will: (i) pay directly to the
relevant authority the full amount required to be so withheld or deducted; (ii)
promptly forward to Lender an official receipt or other documentation
satisfactory to Lender evidencing such payment to such authority; and (iii) pay
to Lender such additional amount or amounts as is necessary to ensure that the
net amount actually received by Lender will equal the full amount Lender would
have received had no such withholding or deduction been required. If any Taxes
are directly asserted against Lender with respect to any payment received by
Lender or such Lender hereunder, Lender may pay such Taxes and Borrower will
promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Lender
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount Lender would have received had such Taxes not been
asserted.Capital Adequacy. If any present or future law, governmental rule,
regulation, policy, guideline, directive or similar requirement (whether or not
having the force of law) imposes, modifies, or deems applicable any capital
adequacy, capital maintenance or similar requirement which affects the manner in
which Lender allocates capital resources to its commitments (including any
commitments hereunder), and as a result thereof, in the reasonable opinion of
Lender, the rate of return on Lender's capital with regard to the Loan is
reduced to a level below that which Lender would have achieved but for such
circumstances, then in such case and upon notice from Lender to Borrower, from
time to time, Borrower shall pay Lender such additional amount or amounts as
shall compensate Lender for such reduction in Lender's rate of return. A notice
to Borrower from Lender as to the amount of that reduction and showing the basis
of the computation thereof submitted by Lender to Borrower shall be presumptive
evidence of the matters set forth therein.Increase of Maximum Loan Amount.
Provided that: (i) there is no Default or Event of Default that shall have
occurred and be continuing, (ii) Borrower's audited Financial Statements
delivered pursuant to Section 6.8 hereof with respect to Fiscal Year 2010 show
that Borrower has a minimum EBITDA of $7,000,000, calculated in a manner
consistent with Section 6.7(a), as of December 31, 2010, and (iii) the Newtek
Small Business Loan Trust Note Offering shall have been consummated
substantially on the terms and conditions previously furnished to Lender and the
proceeds of which shall have been used by Borrower (A) to prepay the Term Loans
(as such term is defined in the Term Loan Agreement) in accordance with
2.5(b)(ii) of the Term Loan Agreement or (B) otherwise as agreed to between
Borrower and Lender, Borrower shall have the right, upon not less than ten (10)
Business Days' notice to Lender, to increase the Maximum Loan Amount by an
amount not to exceed $6,000,000 (the "Maximum Loan Amount Increase"). The
Maximum Loan Amount Increase shall also be subject to such modifications to this
Agreement and the other Loan Documents as Lender shall reasonably request as
necessary to effect the Maximum Loan Amount Increase (including, without
limitation, the execution and delivery by Borrower of an amended and restated
Note and modifications to the Loan Documents relating to a syndication of the
Loan by Lender). In addition, in the event Lender shall determine to syndicate
the Loan in connection with the Maximum Loan Amount Increase, Borrower agrees
that it will enter into such modifications to the Loan Documents as Lender may
reasonably request in order to complete a successful syndication of the Loan as
determined by Lender in the exercise of its reasonable discretion. Such
modifications may include, without limitation, reallocation of the Loan and the
potential making of future Advances, adjustments to the Base Rate Margin, and
adjusting any financial covenant requirements. Only one such increase in the
Maximum Loan Amount may be requested by Borrower pursuant to this Section 2.11.



COLLATERAL



Collateral

. As security for the payment of the Obligations, and satisfaction by Borrower
of all covenants and undertakings contained in this Agreement and the other Loan
Documents:



Borrower hereby assigns and grants to Lender a continuing Lien on and first
priority (except for Liens in favor of Lender under the Term Loan Documents)
security interest in, upon and to all assets of Borrower (other than Borrower's
SBA Lender's License), including any Real Property and including, without
limitation, to the following Property, all whether now owned or hereafter
acquired, created or arising and wherever located: Accounts - All Accounts;

Chattel Paper

- All Chattel Paper;



Documents

- All Documents;



Instruments

- All Instruments;Inventory - All Inventory; General Intangibles - All General
Intangibles;Equipment - All Equipment,



Fixtures

- All Fixtures;Deposit Accounts - All Deposit Accounts, including, without
limitation, the Blocked Account and all operating accounts of Borrower
maintained at or with Lender, but excluding the Trust Account to the extent
prohibited by the Multi-Party Agreement and SBA Rules and Regulations;Goods -
All Goods;



Letter of Credit Rights

- All Letter of Credit Rights;



Supporting Obligations

- All Supporting Obligations;



Investment Property

- All Investment Property;Commercial Tort Claims - All Commercial Tort Claims
identified and described on Schedule 3.1(a)(xiv) (as amended or supplemented
from time to time);



Property in Lender's Possession

- All Property of Borrower, now or hereafter in Lender's possession; andProceeds
- The Proceeds (including, without limitation, insurance proceeds), whether cash
or non-cash, of all of the foregoing property described in clauses (i) through
(viii).



Lien Documents

. At the Closing and thereafter as Lender deems necessary, Borrower shall
execute and/or deliver to Lender, or have executed and delivered (all in form
and substance satisfactory to Lender and its counsel):



Financing statements pursuant to the UCC, which Lender may file in the
jurisdiction where Borrower is organized and in any other jurisdiction that
Lender deems appropriate; andAny other agreements, documents, instruments and
writings, including, without limitation, intellectual property security
agreements, required by Lender to evidence, perfect or protect the Liens and
security interests in the Collateral or as Lender may reasonably request from
time to time.

Other Actions

.In addition to the foregoing, Borrower shall do anything further that may be
reasonably required by Lender to secure Lender and effectuate the intentions and
objects of this Agreement, including, without limitation, the execution and
delivery of security agreements, contracts and any other documents required
hereunder. At Lender's reasonable request, Borrower shall also immediately
deliver (with execution by Borrower of all necessary documents or forms to
reflect, implement or enforce the Liens described herein), or cause to be
delivered to Lender all items for which Lender must receive possession to obtain
a perfected security interest, including without limitation, all notes (other
than SBA(7)a Notes are delivered to the FTA pursuant to the Multi-Party
Agreement), stock powers, letters of credit, certificates and documents of
title, Chattel Paper, Warehouse Receipts, Instruments, and any other similar
instruments constituting Collateral.Lender is hereby authorized to file
financing statements and amendments to financing statements without Borrower's
signature, in accordance with the UCC. Borrower hereby authorizes Lender to file
all such financing statements and amendments to financing statements describing
the Collateral in any filing office as Lender, in its sole discretion may
determine, including financing statements listing "All Assets," "All property
and assets" and/or words of similar import in the collateral description
therein. Borrower agrees to comply with the requests of Lender in order for
Lender to have and maintain a valid and perfected first security interest in the
Collateral including, without limitation, executing and causing any other Person
to execute such documents as Lender may require to obtain Control over all
Deposit Accounts, Letter of Credit Rights and Investment Property.Searches,
Certificates.Lender shall, prior to or at the Closing, and thereafter as Lender
may reasonably determine from time to time, at Borrower's expense, obtain the
following searches (the results of which are to be consistent with the
warranties made by Borrower in this Agreement):UCC searches with the Secretary
of State and local filing office of each state where Borrower (and each
Guarantor) is organized, maintains its executive office, a place of business, or
assets; andjudgment, state and federal tax lien and corporate tax lien searches,
in all applicable filing offices of each state searched under subparagraph (i)
above.Borrower shall, prior to or at the Closing and at its sole expense, obtain
and deliver to Lender good standing certificates showing Borrower and each
corporate Guarantor to be in good standing in its state of organization and in
each other state in which it is doing and presently intends to do business for
which qualification is required.Landlord's and Warehouseman's Waivers. Borrower
will cause each owner of any premises occupied by Borrower or to be occupied by
Borrower and each warehouseman of any warehouse, where, in either event
Collateral is held, to execute and deliver to Lender an instrument, in form and
substance satisfactory to Lender, under which such owner(s) or warehouseman
subordinates its/his/their interests in and waives its/his/their right to
distrain on or foreclose against the Collateral and agrees to allow Lender to
remain on such premises to dispose of or deal with any Collateral located
thereon. Filing Security Agreement. A carbon, photographic or other reproduction
or other copy of this Agreement or of a financing statement is sufficient as and
may be filed in lieu of a financing statement.Power of Attorney. Each of the
officers of Lender is hereby irrevocably made, constituted and appointed the
true and lawful attorney for Borrower (without requiring any of them to act as
such) with full power of substitution to do the following: (a) endorse the name
of Borrower upon any and all checks, drafts, money orders and other instruments
for the payment of monies that are payable to Borrower and constitute
collections on Borrower's Accounts or proceeds of other Collateral; (b) execute
and/or file in the name of Borrower any financing statements, schedules,
assignments, instruments, documents and statements that Borrower is obligated to
give Lender hereunder or is necessary to perfect (or continue or evidence the
perfection of such security interest or Lien) Lender's security interest or Lien
in the Collateral; and (c) during the continuance of an Event of Default, do
such other and further acts and deeds in the name of Borrower that Lender may
reasonably deem necessary or desirable to enforce any Account or other
Collateral.Pari Passu Collateral. The security interests and Liens granted
hereunder in the Collateral in all respects shall rank pari passu with the
security interests and Liens granted by Borrower under the Term Loan Agreement
and the other Term Loan Documents.



THE CLOSING; CONDITIONS PRECEDENT TO EACH ADVANCE



Conditions to the Closing

. The Closing of this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender's counsel):



Loan Documents, Resolutions, Opinions, and Other Documents

. Borrower shall have delivered, or caused to be delivered, to Lender the
following:



this Agreement, the Note and each of the other Loan Documents all properly
executed;financing statements and each of the other documents to be executed
and/or delivered by Borrower, the Guarantors, or any other Person pursuant to
this Agreement;certified copies of (1) resolutions of Borrower and each
Guarantor's board of directors or managing members (as applicable) authorizing
the execution, delivery and performance of this Agreement, the Note to be issued
hereunder and each of the other Loan Documents required to be delivered by such
applicable party and (2) Borrower's and each Guarantor's articles or certificate
of incorporation and by-laws or certificate of formation and shareholders'
agreement or operating agreement, as applicable;an incumbency certificate for
Borrower and each Guarantor identifying all Authorized Officers, with specimen
signatures;a written opinion of Borrower's independent counsel addressed to
Lender and opinions of such other counsel as Lender deems reasonably
necessary;such financial statements, reports, certifications and other
operational information as Lender may reasonably require, satisfactory in all
respects to Lender;certification by the president of Borrower that there has not
occurred any Borrower Material Adverse Effect since December 31, 2009; payment
by Borrower of all fees including, without limitation, the Facility Fee and all
of Lender's fees and expenses associated with this Agreement;searches and
certificates required under Section 3.4;a pledge agreement from the Parent,
Small Business Finance Inc., and Crystaltech, in form and substance satisfactory
to Lender; the Multi-Party Agreement together with any required consent of the
SBA and;such other documents reasonably required by Lender.Absence of Certain
Events. On the Closing Date, no Default or Event of Default hereunder, or under
any other agreement between Borrower, any Guarantor or any Affiliate of any of
them and Lender, shall have occurred and be continuing.Warranties and
Representations at Closing. The warranties and representations contained in
Section 5 of this Agreement as well as any other Section of this Agreement shall
be true and correct in all respects on the Closing Date with the same effect as
though made on and as of that date. Borrower shall not have taken any action or
permitted any condition to exist which would have been prohibited by any Section
hereof.Compliance with this Agreement. Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 6 and 7 hereof, which
are required to be performed or complied with by Borrower before or at the
Closing Date.Officers' Certificate. Lender shall have received a certificate
dated the Closing Date and signed by the chief financial officer of Borrower and
Parent certifying that all of the conditions specified in this Section have been
fulfilled.The Closing. Subject to the conditions of this Section, Advances shall
be available on such date (the "Closing Date") and at such time as may be
mutually agreeable to the parties contemporaneously with the execution hereof
(the "Closing") at Lender's office at 1001 Avenue of the Americas New York, NY
10018.Waiver of Rights. By consummating the Closing hereunder, or by making
Advances hereunder, Lender does not thereby waive a breach of any warranty or
representation made by Borrower hereunder or under any agreement, document, or
instrument delivered to Lender or otherwise referred to herein, and any claims
and rights of Lender resulting from any breach or misrepresentation by Borrower
are specifically reserved by Lender.Conditions to the Making of Each Advance.
The making of each Advances hereunder is subject to the fulfillment of the
following conditions precedent in a manner satisfactory in form and substance to
Lender and its counsel:Compliance. Borrower shall have complied and shall then
be in compliance with all terms, covenants, conditions and provisions of this
Agreement and the other Financing Documents that are binding upon it.Borrowing
Base. Borrower shall have furnished all Borrowing Base Certificates required by
Section 6.8(a) and as evidence thereof, Borrower shall have furnished to Lender
such reports, schedules, certificates, records and other papers as may be
requested by Lender, and Borrower shall be in compliance with the provisions of
this Agreement both immediately before and immediately after the making of the
Advance requested. The aggregate outstanding balance of the Loan immediately
after giving effect to such Advance shall not exceed the Borrowing Base.Default.
There shall exist no Event of Default or Default hereunder.Representations and
Warranties. The representations and warranties of Borrower contained among the
provisions of this Agreement shall be true and with the same effect as though
such representations and warranties had been made at the time of the making of,
and of the request for, such Advance.Adverse Change. No Material Adverse Effect
shall have occurred that would, in the good faith judgment of Lender, have a
material adverse effect on Borrower or materially impair the ability of Borrower
to pay or perform any of the Obligations.Legal Matters. All legal documents
incident to such Advance shall be reasonably satisfactory to counsel for
Lender.Eligibility Requirements. Each Financed SBA Loan shall be an Eligible SBA
7(a) Loan.

REPRESENTATIONS AND WARRANTIES



To induce Lender to complete the Closing and make the Loan to Borrower, Borrower
warrants and represents to Lender that:



Corporate Organization and Validity

.Borrower: (i) is a corporation, duly organized and validly existing under the
laws of the state of New York; (ii) has the appropriate power and authority to
operate its business and to own its Property; and (iii) is duly qualified, is
validly existing and in good standing and has lawful power and authority to
engage in the business it conducts in each state where the nature and extent of
its business requires qualification, except where the failure to so qualify does
not nor could not reasonably be predicted to have a Material Adverse Effect. A
list of all states and other jurisdictions where Borrower is qualified to do
business is shown on Schedule 5.1 attached hereto and made part hereof.The
making and performance of this Agreement and the other Loan Documents will not
violate any law, government rule or regulation, court or administrative order or
other such order, or the charter, minutes or bylaw provisions of Borrower, or of
Borrower's shareholder's agreement, operating agreement or partnership
agreement, as applicable, or violate or result in a default (immediately or with
the passage of time) under any contract, agreement or instrument to which
Borrower is a party, or by which Borrower is bound. Borrower is not in violation
of any term of any agreement or instrument to which it is a party or by which it
may be bound which violation has caused or is reasonably likely to cause a
Material Adverse Effect, or of its charter, minutes or bylaw provisions, or of
Borrower's operating agreement or partnership agreement, as applicable.Borrower
has all requisite power and authority to enter into and perform this Agreement
and to incur the obligations herein provided for, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and the other Loan Documents as applicable.This Agreement, the Note to be issued
hereunder, and all of the other Loan Documents, when delivered, will be valid
and binding upon Borrower, and enforceable in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable
principles.Places of Business. The only places of business of Borrower, and the
places where Borrower keeps and intends to keep its Property, are at the
addresses shown on Schedule 5.2 attached hereto.Pending Litigation. There are no
judgments or judicial or administrative orders or proceedings pending, or to the
knowledge of Borrower, threatened, against Borrower in any court or before any
Governmental Authority relating to a claim in excess of $100,000 (except for any
proceeding relating to any license or seeking injunctive relief as to which no
dollar threshold shall apply) except as shown on Schedule 5.3 attached hereto,
other than counterclaims arising solely out of routine collection matters
brought by Borrower against any Person. To the knowledge of Borrower, there are
no investigations (civil or criminal) pending or threatened against Borrower in
any court or before any Governmental Authority. Borrower is not in default with
respect to any order of any Governmental Authority. To the knowledge of
Borrower, no shareholder or executive officer of Borrower has been indicted in
connection with or convicted of engaging in any criminal conduct, or is
currently subject to any lawsuit or proceeding or under investigation in
connection with any anti-racketeering or other conduct or activity which may
result in the forfeiture of any property to any Governmental Authority.Title to
Properties. Borrower has good and marketable title in fee simple (or its
equivalent under applicable law) to all the Property it purports to own, free
from Liens and free from the claims of any other Person, except for Permitted
Liens.Governmental Consent. Neither the nature of Borrower or of its business or
Property, nor any relationship between Borrower and any other Person, nor any
circumstance affecting Borrower in connection with the issuance or delivery of
this Agreement, the Note or any other Loan Documents is such as to require a
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority on the part of Borrower (other than with
respect to the SBA).Taxes. All tax returns required to be filed by Borrower in
any jurisdiction have been filed, and all taxes, assessments, fees and other
governmental charges upon Borrower, or upon any of its Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. Borrower is not aware of
any proposed additional tax assessment or tax to be assessed against or
applicable to Borrower.Financial Statements. The audited consolidated financial
statements of Parent as at and for the year ended December 31, 2009 (complete
copies of which have been delivered to Lender), and the interim consolidated
financial statements of Parent as at and for the three-month and six-month
periods ended June 30, 2010 have been prepared in accordance with GAAP and
present fairly the financial position of Parent as of such dates and the results
of its operations for such periods. The fiscal year for Parent and Borrower
currently ends on December 31. Borrower's federal tax identification number and
state organizational identification number for UCC purposes are as shown on
Schedule 5.7 attached hereto. All projections provided to Lender represent
Borrower's best estimate of Borrower's (and Parent's or any consolidated
entity's) consolidated future financial performance as of the date thereof and
the assumptions contained therein are believed by Borrower to be fair and
reasonable in light of current business conditions.Full Disclosure. The
financial statements referred to in Section 5.7 of this Agreement do not, nor
does any other written statement of Borrower to Lender in connection with the
negotiation of the Loan, contain any untrue statement of a material fact. Such
statements do not omit a material fact, the omission of which would make the
statements contained therein misleading. There is no fact known to Borrower
which has not been disclosed in writing to Lender which has or is reasonably
likely to have a Material Adverse Effect.Subsidiaries. Borrower does not have
any Subsidiaries or Affiliates, except as shown on Schedule 5.9 attached
hereto.Investments, Guarantees, Contracts, etc.Borrower does not own or hold
equity or long term debt investments in, or have any outstanding advances to,
any other Person, except as shown on Schedule 5.10(a) attached hereto.Borrower
has not entered into any leases for real or personal Property (whether as
landlord or tenant or lessor or lessee), except as shown on Schedule 5.10(b)
attached hereto.Borrower is not a party to any contract or agreement, or subject
to any charter or other corporate restriction, which has or is reasonably likely
to have a Material Adverse Effect.Borrower, except as otherwise specifically
provided in this Agreement, has not agreed or consented to cause or permit any
of its Property whether now owned or hereafter acquired to be subject in the
future (upon the happening of a contingency or otherwise), to a Lien not
permitted by this Agreement.Government Regulations, etc.The use of the proceeds
of and Borrower's issuance of the Note will not directly or indirectly violate
or result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto, including, without
limitation, Regulations U, T and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. Borrower does not own or intend to carry
or purchase any "margin stock" within the meaning of said Regulation U.Borrower
has obtained all licenses, permits, franchises or other governmental
authorizations necessary for the ownership of its Property and for the conduct
of its business.As of the date hereof, no employee benefit plan ("Pension
Plan"), as defined in Section 3(2) of ERISA, maintained by Borrower or under
which Borrower could have any liability under ERISA: (i) has failed to meet the
minimum funding standards established in Section 302 of ERISA; (ii) has failed
to comply in a material respect with all applicable requirements of ERISA and of
the Internal Revenue Code, including all applicable rulings and regulations
thereunder; (iii) has engaged in or been involved in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code which
would subject Borrower to any material liability; or (iv) has been terminated if
such termination would subject Borrower to any material liability. Borrower has
not assumed, or received notice of a claim asserted against Borrower for,
withdrawal liability (as defined in Section 4207 of ERISA) with respect to any
multi employer pension plan and is not a member of any Controlled Group (as
defined in ERISA). Borrower has timely made all contributions when due with
respect to any multi employer pension plan in which it participates and no event
has occurred triggering a claim against Borrower for withdrawal liability with
respect to any multi employer pension plan in which Borrower participates. All
Employee Benefit Plans and multi employer pension plans in which Borrower
participates are shown on Schedule 5.11(c) attached hereto.Borrower is not in
violation of or receipt of written notice that it is in violation of any
applicable statute, regulation or ordinance of the United States of America, or
of any state, city, town, municipality, county or of any other jurisdiction, or
of any agency, or department thereof, (including, without limitation,
Environmental Laws or government procurement regulations), a violation of which
causes or is reasonably likely to cause a Material Adverse Effect.Borrower (and
each Guarantor) is current with all reports and documents required to be filed
with any state or federal securities commission or similar agency and is in full
compliance in all material respects with all applicable rules and regulations of
such commissions. Business Interruptions. Within five (5) years prior to the
date hereof, none of the business, Property or operations of Borrower has been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States of America, or any state or
local government, or any political subdivision or agency thereof, directed
against Borrower. There are no pending or, to Borrower's knowledge, threatened
labor disputes, strikes, lockouts or similar occurrences or grievances affecting
Borrower. No labor contract of Borrower is scheduled to expire prior to the
Maturity Date.Names and Intellectual Property.Within five (5) years prior to the
Closing Date, Borrower has conducted business under or used any other name
(whether corporate or assumed) except for the names shown on Schedule 5.13(a)
attached hereto. Except to the extent that Borrower may conduct business under a
name utilizing the word "Newtek" the ownership of which is with Guarantor,
Borrower is the sole owner of all names listed on such Schedule 5.13(a) and any
and all business done and all invoices issued in such trade names are Borrower's
sales, business and invoices. Each trade name of Borrower, including business
conducted under a name utilizing the word "Newtek", represents a division or
trading style of Borrower and not a separate Subsidiary or Affiliate or
independent entity.All trademarks, service marks, patents or copyrights which
Borrower uses, plans to use or has a right to use are shown on Schedule 5.13(b)
attached hereto and Borrower has the legal authority to use such intellectual
property in the conduct of its business. Borrower is not in violation of any
rights of any other Person with respect to such Property.Except as shown on
Schedule 5.13(c) attached hereto: (i) Borrower does not require any copyrights,
patents, trademarks or other intellectual property, or any license(s) to use any
patents, trademarks or other intellectual property (other than software licenses
generally available) in order to provide services to its customers in the
ordinary course of business; and (ii) Lender will not require any copyrights,
patents, trademarks or other intellectual property or any licenses to use the
same in order to provide such services after the occurrence of an Event of
Default.Other Associations. Borrower is engaged in has interest in any joint
venture or partnership with any other Person except as shown on Schedule 5.14
attached hereto. Environmental Matters. Except as shown on Schedule 5.15
attached hereto:To Borrower's knowledge after due inquiry, no Property presently
owned, leased or operated by Borrower contains, or has previously contained, any
Hazardous Substances in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could give rise to liability under, any
Environmental Law.To Borrower's knowledge after due inquiry, Borrower is in
compliance, and, for the duration of all applicable statutes of limitations
periods, has been in compliance with all applicable Environmental Laws, and
there is no contamination at, under or about any properties presently owned,
leased, or operated by Borrower or violation of any Environmental Law with
respect to such properties which could reasonably be expected to interfere with
any of their continued operations or reasonably be expected to impair the fair
saleable value thereof.Borrower has not received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws and Borrower has no
knowledge that any such notice will be received or is being threatened.Hazardous
Substances have not been transported or disposed of in a manner or to a location
which are reasonably likely to give rise to liability of Borrower under any
Environmental Law.No judicial proceeding or governmental or administrative
action is pending, or to the knowledge of Borrower, threatened under any
Environmental Law to which Borrower is, or to Borrower's knowledge will be,
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding, the implementation of which is reasonably
likely to have a Material Adverse Effect on Borrower's business, financial
condition, Property or prospects under any Environmental Law.Regulation O. No
director, executive officer or principal shareholder of Borrower or any
Guarantor is a director, executive officer or principal shareholder of Lender.
For the purposes hereof the terms "director" "executive officer" and "principal
shareholder" (when used with reference to Lender), have the respective meanings
assigned thereto in Regulation O issued by the Board of Governors of the Federal
Reserve System.Capital Stock. The authorized and outstanding Capital Stock of
Borrower is as shown on Schedule 5.17 attached hereto. All of the Capital Stock
of Borrower has been duly and validly authorized and issued and is fully paid
and non-assessable and has been sold and delivered to the holder thereof in
compliance with, or under valid exemption from, all Federal and state laws and
the rules and regulations of all Governmental Authorities governing the sale and
delivery of securities. Except for the rights and obligations shown on Schedule
5.17, there are no subscriptions, warrants, options, calls, commitments, rights
or agreements by which Borrower or any of the shareholders of Borrower is bound
relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
shares of Capital Stock of Borrower. Except as shown on Schedule 5.17, Borrower
has not issued any securities convertible into or exchangeable for shares of its
Capital Stock or any options, warrants or other rights to acquire such shares or
securities convertible into or exchangeable for such shares.Solvency. After
giving effect to the transactions contemplated under this Agreement, Borrower is
solvent, is able to pay its debts as they become due, and has capital sufficient
to carry on its business and all businesses in which it is about to engage, and
now owns Property having a value both at fair valuation and at present fair
salable value greater than the amount required to pay Borrower's debts. Borrower
will not be rendered insolvent by the execution and delivery of this Agreement
or any of the other Loan Documents executed in connection with this Agreement or
by the transactions contemplated hereunder or thereunder. Perfection and
Priority. This Agreement and the other Loan Documents are effective to create in
favor of Lender legal, valid and enforceable Liens in all right, title and
interest of Borrower in the Collateral, and when financing statements have been
filed in the offices of the jurisdictions shown on Schedule 5.19 attached hereto
under Borrower's name, Borrower will have granted to Lender, and Lender will
have perfected first priority (except for Liens in favor of Lender under the
Term Loan Documents) Liens in the Collateral, superior in right to any and all
other Liens, existing or future.Commercial Tort Claims. As of the Closing Date,
Borrower is not a party to any Commercial Tort Claims, except as shown on
Schedule 3.1(a)(xiv) attached hereto.Letter of Credit Rights. As of the Closing
Date, Borrower has no rights under an outstanding letter of credit, except as
shown on Schedule 5.21 attached hereto.Deposit Accounts. All deposit accounts of
Borrower are shown on Schedule 5.22 attached hereto.



BORROWER

'S AFFIRMATIVE COVENANTS



Borrower covenants that until all of the Obligations are paid and satisfied in
full, that:



Payment of Taxes and Claims

. Borrower shall pay, before they become delinquent, all taxes, assessments and
governmental charges, or levies imposed upon it, or upon Borrower's Property,
and all claims or demands of materialmen, mechanics, carriers, warehousemen,
landlords and other Persons, entitled to the benefit of statutory or common law
Liens which, in any case, if unpaid, would result in the imposition of a Lien
upon its Property; provided however, that Borrower shall not be required to pay
any such tax, assessment, charge, levy, claim or demand if the amount,
applicability or validity thereof, shall at the time, be contested in good faith
and by appropriate proceedings by Borrower, and if Borrower shall have set aside
on its books adequate reserves in respect thereof, if so required in accordance
with GAAP; which deferment of payment is permissible so long as no Lien other
than a Permitted Lien has been entered and Borrower's title to, and its right to
use, its Property are not materially adversely affected thereby. Maintenance of
Properties and Corporate Existence.Property. Borrower shall maintain its
Property in good condition (normal wear and tear excepted) make all necessary
renewals, replacements, additions, betterments and improvements thereto and will
pay and discharge when due the cost of repairs and maintenance to its Property,
and will pay all rentals when due for all real estate leased by
Borrower.Property Insurance, Public and Products Liability Insurance. Borrower
shall maintain insurance (i) on all insurable tangible Property against fire,
flood, casualty and such other hazards (including, without limitation, extended
coverage, workmen's compensation, boiler and machinery, with inflation coverage
by endorsement) and (ii) against public liability, product liability and
business interruption, in each case in such amounts, with such deductibles and
with such insurers as are customarily used by companies operating in the same
industry and geographic area as Borrower. At or prior to Closing, Borrower shall
furnish Lender with duplicate original policies of insurance or such other
evidence of insurance as Lender may require, and any certificates of insurance
shall be issued on Accord Form-27. In the event Borrower fails to procure or
cause to be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Lender may do so for Borrower, but Borrower
shall continue to be liable for the same. The policies of all such casualty
insurance shall contain standard Lender's Loss Payable Clauses (and, with
respect to liability and interruption insurance, additional insured clauses)
issued in favor of Lender under which all losses thereunder shall be paid to
Lender as Lender's interest may appear. Such policies shall expressly provide
that the requisite insurance cannot be altered or canceled without thirty (30)
days prior written notice to Lender and shall insure Lender notwithstanding the
act or neglect of Borrower. With respect to any single claim which exceeds
$500,000 or any series of claims in any twelve month period which in the
aggregate $1,500,000, Borrower hereby appoints Lender as Borrower's
attorney-in-fact, exercisable at Lender's option to endorse any check which may
be payable to Borrower in order to collect the proceeds of such insurance and
any amount or amounts collected by Lender pursuant to the provisions of this
Section may be applied by Lender, in its sole discretion, to any Obligations or
to repair, reconstruct or replace the loss of or damage to Collateral as Lender
in its discretion may from time to time determine. Borrower further covenants
that all insurance premiums owing under its current policies have been paid.
Borrower shall notify Lender, immediately, upon Borrower's receipt of a notice
of termination, cancellation, or non-renewal from its insurance company of any
such policy. In addition Borrower shall, consistent with the requirements of the
SBA, cause each SBA 7(a) Loan Obligor to maintain Borrower as a named as
additional insured or loss payee, as appropriate, in all such policies.Financial
Records. Borrower shall keep current and accurate books of records and accounts
in which full and correct entries will be made of all of its business
transactions, and will reflect in its financial statements adequate accruals and
appropriations to reserves, all in accordance with GAAP. Borrower shall not
change its fiscal year end date without the prior written consent of
Lender.Corporate Existence and Rights. Borrower shall do (or cause to be done)
all things necessary to preserve and keep in full force and effect its
existence, good standing, rights and franchises.Compliance with Laws. Borrower
shall be in compliance with any and all laws, ordinances, governmental rules and
regulations, and court or administrative orders or decrees to which it is
subject, whether federal, state or local, (including, without limitation,
Environmental Laws and government procurement regulations) and shall obtain any
and all licenses, permits, franchises or other governmental authorizations
necessary to the ownership of its Property or to the conduct of its businesses,
which violation or failure to obtain causes or could cause a Material Adverse
Effect. Borrower shall timely satisfy all assessments, fines, costs and
penalties imposed (after exhaustion of all appeals, provided a stay has been put
in effect during such appeal) by any Governmental Authority against Borrower or
any Property of Borrower. Without limiting the foregoing, Borrower shall cause
the Required Procedures, the SBA 7(a) Note Receivable Documents and all actions
and transactions by Borrower in connection therewith (a) to comply with SBA
Rules and Regulations, and (b) to comply with all other requirements of all
Applicable Laws except where the failure to comply with such other requirements
of any Applicable Law reasonably could not be expected to result in a Material
Adverse Effect.Business Conducted. Borrower shall continue in the business
presently operated by it using its best efforts to maintain its customers and
goodwill. Borrower shall not engage, directly or indirectly, in any material
respect in any line of business materially different from the businesses
conducted by Borrower immediately prior to the Closing Date.Litigation. Borrower
shall give prompt notice to Lender of any litigation claiming in excess of One
Hundred Thousand Dollars ($100,000.00) from Borrower, or which is reasonably
likely to have a Material Adverse Effect.Issue Taxes. Borrower shall pay all
taxes (other than taxes based upon or measured by any Lender's income or
revenues or any personal property tax), if any, in connection with the issuance
of the Notes and the recording of any lien documents. The obligations of
Borrower hereunder shall survive the payment of Borrower's Obligations hereunder
and the termination of this Agreement. Bank Accounts. Borrower and each
Guarantor shall maintain its primary depository and disbursement account(s) with
Lender.Employee Benefit Plans. Borrower shall (a) fund all of its Pension
Plan(s) in a manner that will satisfy the minimum funding standards of Section
302 of ERISA, (b) furnish Lender, promptly upon Lender's request, with copies of
all reports or other statements filed with the United States Department of
Labor, the PBGC or the IRS with respect to all Pension Plan(s), or which
Borrower, or any member of a Controlled Group, may receive from the United
States Department of Labor, the IRS or the PBGC, with respect to all such
Pension Plan(s), and (c) promptly advise Lender of the occurrence of any
reportable event (as defined in Section 4043 of ERISA, other than a reportable
event for which the thirty (30) day notice requirement has been waived by the
PBGC) or prohibited transaction (under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code) with respect to any such Pension Plan(s) and the
action which Borrower proposes to take with respect thereto. Borrower will make
all contributions when due with respect to any multi employer pension plan in
which it participates and will promptly advise Lender upon (x) its receipt of
notice of the assertion against Borrower of a claim for withdrawal liability,
(y) the occurrence of any event which, to Borrower's knowledge, would trigger
the assertion of a claim for withdrawal liability against Borrower, and (z) upon
the occurrence of any event which, to Borrower's knowledge, would place Borrower
in a Controlled Group as a result of which any member (including Borrower)
thereof may be subject to a claim for withdrawal liability, whether liquidated
or contingent.Financial Covenants.



During the term of the Loan, Borrower shall comply with the following financial
covenants which shall be tested on Parent together with its consolidated
subsidiaries:

A Fixed Charge Coverage Ratio of at least: (A) 1.25:1 for fiscal year 2010, and
(B) 1.50:1 for fiscal year 2011 and thereafter through the Maturity Date, to be
tested, on a rolling four quarter basis, as of December 31, 2010 based upon
numbers for the quarter ended December 31, 2010 and, thereafter, quarterly; and



A minimum EBITDA of: (A) $6,500,000 for fiscal year 2010, (B) $7,300,000 the
twelve month period ending June 30, 2011, (C) $8,000,000 for fiscal year 2011;
and (D) $9,000,000 for fiscal year 2012; and

There shall be at least $4,000,000.00 in unrestricted cash on the consolidated
balance sheet of the Parent at all times.

During the term of the Loan, guarantor Universal Processing Services of
Wisconsin LLC (d/b/a Newtek Merchant Solutions) shall comply with the following
financial covenants which shall be tested on the basis of the results of the
Electronic Payment Processing segment:

A minimum EBITDA of: (A) $4,900,000 for fiscal year 2010, (B) $5,000,000 the
twelve month period ending June 30, 2011, (C) $5,250,000 for fiscal year 2011;
and (D) $5,600,000 for fiscal year 2012.

During the term of the Loan, each of Borrower and Crystaltech shall comply with
the following respective financial covenants which shall be tested on each of
them and their respective consolidated subsidiaries:

A minimum EBITDA for Borrower of: (A) $1,900,000 for fiscal year 2010, (B)
$2,200,000 the twelve month period ending June 30, 2011, (C) $2,400,000 for
fiscal year 2011; and (D) $2,600,000 for fiscal year 2012; and



A minimum EBITDA for Crystaltech of: (A) $6,591,000 for fiscal year 2010, (B)
$7,000,000 the twelve month period ending June 30, 2011, (C) $7,300,000 for
fiscal year 2011; and (D) $8,000,000 for fiscal year 2012.

Financial and Business Information; Other Reports

. Borrower shall deliver or cause to be delivered to Lender the following:



Financial Statements and Collateral Reports

. Such data, reports, statements and information, financial or otherwise, as
Lender may reasonably request, including, without limitation:



Within forty five (45) days after the end of each Fiscal Quarter, financial
information regarding Parent and its consolidated subsidiaries, certified by the
Chief Financial Officer of Parent, consisting of consolidated (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter; (ii) unaudited statements of income and cash flows
for such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior year and on a trailing twelve month basis, and
(iii) including an income statement for Parent on a consolidated basis by
business segment as currently reported by Parent, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Within forty five (45) days
after the end of each Fiscal Quarter, the actual results of operations of
Borrower for the Fiscal Quarter, compared to the Projections for such Fiscal
Quarter.

Within ninety (90) days after the end of each Fiscal Year, audited Financial
Statements for Parent and its Subsidiaries on a consolidated basis, consisting
of balance sheets, cash flow statements and statements (including statements on
a business segment basis) of income and retained earnings and, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing and acceptable to Lender.

Within fifteen (15) days after the end of each Fiscal Month a Borrowing Base
Certificate, which shall include detailed reporting as to eligibility of
Financed SBA Loans.

Management Letters

. Within five (5) Business Days after receipt thereof by any Credit Party,
copies of all management letters, exception reports or similar letters or
reports received by such Credit Party from its independent certified public
accountants.Governmental Reports. Borrower agrees that, if requested by Lender,
it shall promptly furnish Lender with copies of all reports filed with any
federal, state or local Governmental Authority.Notice of Event of Default.
Promptly upon a director or executive officer of Borrower obtaining knowledge of
the existence of any condition or event which constitutes a Default or an Event
of Default under this Agreement, Borrower shall provide Lender with a written
notice specifying the nature and period of existence thereof and what action
Borrower is taking (and proposes to take) with respect thereto.Notice of Claimed
Default. Promptly upon receipt by Borrower of a notice of default, oral or
written, given to Borrower by any creditor for Indebtedness for borrowed money,
or otherwise holding long term Indebtedness of Borrower in excess of Fifty
Thousand Dollars ($50,000.00), Borrower shall give notice of the same to
Lender.Securities and Other Reports. If Borrower shall be required to file
reports with the Securities and Exchange Commission pursuant to Section 13(a) or
15(d) of the Securities Exchange Act of 1934, as amended, Borrower shall
promptly upon its becoming available, provide Lender with one copy of each
financial statement, report, notice or proxy statement sent by Borrower to
stockholders generally, and, a copy of each regular or periodic report, and any
registration statement, or prospectus in respect thereof, filed by Borrower with
any securities exchange or with federal or state securities and exchange
commissions or any successor agency.Officers' Certificates. Along with each set
of financial statements and or reports delivered to Lender pursuant to Section
6.8 hereof, Borrower and each corporate Guarantor, shall deliver to Lender a
certificate ("Compliance Certificate") from the chief financial officer, chief
executive officer or president of Borrower and each corporate Guarantor (and as
to certificates accompanying the annual financial statements of Borrower and
each corporate Guarantor, also certified by Borrower's independent certified
public accountant) setting forth: Event of Default. That the signer has reviewed
the relevant terms of this Agreement, and has made (or caused to be made under
his/her supervision) a review of the transactions and conditions of Borrower and
each corporate Guarantor from the beginning of the accounting period covered by
the financial statements being delivered therewith to the date of the
certificate, and that such review has not disclosed the existence during such
period of any condition or event which constitutes a Default or an Event of
Default or, if any such condition or event exists, specifying the nature and
period of existence thereof and what action Borrower and/or each corporate
Guarantor has taken or proposes to take with respect thereto.Covenant
Compliance; The information (including detailed calculations) required in order
to establish that Borrower is in compliance with the requirements of Section 6.7
of this Agreement, as of the end of the period covered by the financial
statements delivered.Audits and Inspection. Borrower shall permit any of
Lender's officers or other representatives to visit and inspect upon reasonable
notice during business hours any of the locations of Borrower, to examine and
audit all of Borrower's books of account, records, reports and other papers, to
make copies and extracts there from and to discuss its affairs, finances and
accounts with its officers, employees and independent certified public
accountants all at Borrower's expense at the standard rates charged by Lender
for such activities, plus Lender's reasonable out-of-pocket expenses (all of
which amounts shall be Expenses). Borrower acknowledges that Lender intends to
conduct such audits at least twice annually. Blocked Account. On or before the
Closing Date and until the Maturity Date, Borrower shall establish a blocked
account with Lender ("Blocked Account"), and deposit and/or shall cause to be
deposited directly into such Blocked Account all payments swept from the Trust
Account in a manner consistent with the Cash Management System.Information to
Participant. Lender may divulge to any participant, assignee or co-lender or
prospective participant, assignee or co-lender it may obtain in the Loan or any
portion thereof, all information, and furnish to such Person copies of any
reports, financial statements, certificates, and documents obtained under any
provision of this Agreement, or related agreements and documents.Material
Adverse Developments. Borrower agrees that immediately upon obtaining knowledge
of any development or other information outside the ordinary course of business
(and excluding matters of a general economic, financial or political nature)
which would reasonably be expected to have a Material Adverse Effect it shall
give to Lender telephonic notice specifying the nature of such development or
information and such anticipated effect. In addition, such verbal communication
shall be confirmed by written notice thereof to Lender on the same day such
verbal communication is made or the next Business Day thereafter.Places of
Business. Borrower shall give thirty (30) days prior written notice to Lender of
any changes in the location of any of their respective places of business, of
the places where records concerning their Accounts or where its Inventory are
kept, or the establishment of any new, or the discontinuance of any existing
place of business; provided that Borrower may not establish any place of
business outside of the United States.Commercial Tort Claims. Borrower will
immediately notify Lender in writing in the event that Borrower becomes a party
to or obtains any rights with respect to any Commercial Tort Claim. Such
notification shall include information sufficient to describe such Commercial
Tort Claim, including, but not limited to, the parties to the claim, the court
in which the claim was commenced, the docket number assigned to such claim, if
any, and a detailed explanation of the events that gave rise to the claim.
Borrower shall execute and deliver to Lender all documents and/or agreements
necessary to grant Lender a security interest in such Commercial Tort Claim to
secure the Obligations. Borrower authorizes Lender to file (without Borrower's
signature) initial financing statements or amendments, as Lender deems necessary
to perfect its security interest in the Commercial Tort Claim.Letter of Credit
Rights. Borrower shall provide Lender with written notice of any letters of
credit for which Borrower is the beneficiary. Borrower shall execute and deliver
(or cause to be executed or delivered) to Lender, all documents and agreements
as Lender may require in order to obtain and perfect its security interest in
such letters of credit.Inter-Company and Shareholder Loans. All inter-company
loans to Borrower from a Guarantor or from any officer, director or employee, or
affiliates shall be subordinate to this Loan.Separateness Covenant. Borrower
agrees and covenants that:



Borrower will maintain Borrower's separate existence and identity and will take
reasonable steps to make it apparent to third parties that Borrower is an entity
with assets (in particular the Pledged Shares (as defined in the Pledge
Agreement)) and liabilities distinct from those of each Guarantor.

Not in limitation of the generality of the foregoing, Borrower agrees as
follows:

Borrower will not inadvertently commingle its assets in any material respects
with those of any other Person and shall take all reasonable steps to maintain
its assets in a manner that facilitates their identification and segregation
from those of each Guarantor;

Borrower shall take all reasonable steps to prevent any of Borrower's funds from
at any time being pooled with any funds of each Guarantor and shall not maintain
joint bank accounts or other depository accounts to which Guarantors have
access;



Borrower will conduct its business in its own name and from an office separate
(or otherwise internally distinguishable) from that of Guarantors;



Borrower will maintain separate corporate records and books of account from
those of any other Person;



Borrower will maintain separate financial statements from those of any other
Person; provided, however, financial information about Borrower may be contained
in consolidated financial statements issued by Parent;



Borrower will pay its own liabilities, including the salaries of its own
employees, consultants and agents, from its own funds and bank accounts;



Borrower will compensate Guarantors at market rates for any services that such
parties render to Borrower; and



Borrower will observe the formalities of a corporation in all material respects.

Borrower as Servicer

. Borrower shall at its own expense service all of the SBA 7(a) Note
Receivables, including (i) the billing, posting and maintaining of complete
records applicable thereto, and (ii) subject to applicable SBA Rules and
Regulations, the taking of such action with respect thereto as Borrower may deem
advisable.Negotiable Collateral. Borrower shall cause the original of each SBA
7(a) Loan Note to be delivered to FTA or such other Person designated in
accordance with the Multi-Party Agreement and to be dealt with as provided
therein. Subject to the Multi-Party Agreement, in the event that any other
Collateral, including proceeds, is evidenced by or consists of collateral
readily negotiable, and if and to the extent that perfection of priority of
Lender's security interest is dependent on or enhanced by possession, Borrower
shall, immediately upon the request of Lender, shall endorse and deliver
physical possession of such negotiable collateral to Lender.Collection of SBA
7(a) Note Receivables, Accounts, General Intangibles and Chattel Paper. Subject
in each case to the Multi-Party Agreement, at any time after the occurrence and
during the continuation of a Default or Event of Default under this Agreement or
any other Loan Document, Lender or Lender's designee may (a) notify SBA 7(a)
Loan Obligors or other obligors that SBA 7(a) Note Receivables, Accounts,
Chattel Paper, or General Intangibles have been assigned to Lender or that
Lender has a security interest therein, or (b) collect the 7(a) Loan
Receivables, Accounts, Chattel Paper or General Intangibles directly and charge
the collection costs and expenses to the Loan Account. Subject in each case to
the Multi-Party Agreement, Borrower agrees that it will hold in trust for
Lender, as Lender's trustee, any payments with respect to or in connection with
SBA 7(a) Note Receivables or SBA 7(a) Note Receivable Collateral that it
receives and immediately will deliver said payments with respect to or in
connection with SBA 7(a) Note Receivables or SBA 7(a) Note Receivable Collateral
to a replacement servicer appointed or approved by the SBA or, at the request of
Lender with the SBA's consent to Lender, in each case, in their original form as
received by Borrower.Records. Borrower shall maintain accurate and materially
complete records regarding all SBA 7(a) Note Receivables, including without
limitation all SBA 7(a) Note Receivables which have been guaranteed by the
principals of the respective SBA 7(a) Loan Obligors; provided that in no event
shall such records fail to comply with the requirements of the SBA Rules and
Regulations.Due Diligence. Borrower shall cooperate fully with Lender in
connection with Lender's due diligence, from time to time, with respect to
property proposed by Borrower as Collateral and SBA 7(a) Note Receivable
Collateral. Lender shall be entitled to procure such appraisals, brokers' price
opinions, lien search reports, tax filing reports, title reports, evaluations or
other reports, certifications or information as it may require in connection
with its evaluation or re-evaluation of any Collateral.Multi-Party Agreement;
Trust Account Agreement; Blocked Account Agreement. Borrower shall comply in a
timely manner with all of its obligations and agreements under the Multi-Party
Agreement, the Trust Account Agreement and the Blocked Account Agreement,
including without limitation, providing complete and accurate instructions, in
accordance with the terms of the Blocked Account Agreement.REO Property.
Promptly upon acquisition of any REO Property, the applicable Credit Party shall
execute such deeds of trust, mortgages and other documentation with respect to
such Credit Party's interest in such REO Property, and to the extent, if any,
required by SBA Rules and Regulations, obtain and deliver or cause to be
delivered to Lender, an appraisal that is compliant with the requirements of
FIRREA, a mortgagee policy of title insurance, environmental report, engineering
report or other documentation as Lender may reasonably request in connection
therewith.Foreclosure (or Deed in Lieu) Regarding SBA 7(a) Note Receivable
Collateral. Borrower shall notify Lender of sending or recording any notice of
default on a SBA 7(a) Note Receivable within fifteen (15) days of such sending
or recording, and notify Lender thereof in writing with each Borrowing Base
Certificate delivered to Lender. Borrower shall also notify Lender in writing
with each Borrowing Base Certificate delivered to Lender, the date upon which
any notice of foreclosure sale was recorded and the initial date set for related
foreclosure sale. In the case of a notice of foreclosure sale, Borrower will
also notify Lender in writing of the recordation of any related notice of
trustee sale within five (5) days of recordation thereof, and include in such
notice the date first set for sale. Promptly upon consummation of any such
foreclosure or trustee sale, or any deed or bill of sale in lieu of foreclosure,
retention of collateral in satisfaction of debt or similar transaction, Borrower
shall deliver to Lender true and complete copies of all documentation executed
(in the case of notices, postings and the like), or to be executed (in the case
of deeds, bills of sale or other documents related to consummation of such
transaction or transfer of such property), by Borrower in respect thereof. In
the event Borrower intends or expects, by means of any such foreclosure, deed or
bill of sale in lieu of foreclosure, retention of collateral in satisfaction of
debt or similar transaction, to acquire title to any personal property included
in the SBA 7(a) Note Receivable Collateral, Borrower shall, contemporaneously
upon acquiring such title, execute and deliver to Lender such security
agreements, financing statements or other documents as may be required by Lender
in order to maintain Lender's interest therein (Borrower hereby appoints Lender
as its attorney-in-fact, and grants Lender a special power of attorney, coupled
with an interest, to execute any such security agreements, financing statements
or other documents, in Borrower's name and on its behalf, and file and record
same as required to perfect Lender's interest therein). If permitted by
applicable SBA Rules and Regulations, Borrower will not acquire title to, or
take possession of, any such real property unless Borrower has determined, based
on an environmental site assessment prepared by a credentialed consultant
acceptable to Lender who regularly conducts environmental audits, either that
such real property, including all improvements thereon, is in compliance with
all applicable Environmental Laws and that there are no circumstances present on
such real property relating to the use, management or disposal of any Hazardous
Materials for which investigation, testing, monitoring, containment, clean-up or
remediation could be required under any Environmental Law, or that the cost of
any such actions is justified and appropriate in relation to the liquidation
value of such real property.Eligible SBA 7(a) Note Receivables. Each Eligible
SBA 7(a) Guaranteed Note Receivable and each Eligible SBA 7(a) Non-Guaranteed
Note Receivable will (i) represent bona fide existing obligations created by the
lending of money by Borrower to SBA 7(a) Loan Obligors in the ordinary course of
Borrower's business, and (ii) be unconditionally owed to Borrower without
defenses, disputes, offsets or counterclaims, or rights of return or
cancellation and is secured by SBA 7(a) Note Receivable Collateral in accordance
with the Required Procedures. Each Eligible SBA 7(a) Guaranteed Note Receivable
and each Eligible SBA 7(a) Non-Guaranteed Note Receivable will be documented on
Approved Forms in accordance with the Required Procedures. Unless otherwise
clearly disclosed to Lender in writing prior to submission to Lender for
evaluation for eligibility, Borrower will not have received notice of (a) actual
or imminent bankruptcy, insolvency, or material impairment of the financial
condition of any SBA 7(a) Loan Obligor regarding any Eligible SBA 7(a)
Guaranteed Note Receivable or any Eligible SBA 7(a) Non-Guaranteed Note
Receivable or (b) actual or threatened litigation regarding the validity or
enforceability of any Eligible SBA 7(a) Guaranteed Note Receivable or any
Eligible SBA 7(a) Non-Guaranteed Note Receivable or the validity, enforceability
or priority of any SBA 7(a) Note Receivable Collateral. With respect to each
Eligible SBA 7(a) Guaranteed Note Receivable and each Eligible SBA 7(a)
Non-Guaranteed Note Receivable, Borrower will, no later than the respective
funding date of the Financed SBA Loan, have taken the steps required to perfect
Borrower's Liens in any SBA 7(a) Note Receivable Collateral for such Eligible
SBA 7(a) Guaranteed Note Receivable or Eligible SBA 7(a) Non-Guaranteed Note
Receivable, as applicable, against the applicable SBA 7(a) Loan Obligor in all
applicable jurisdictions. Unless otherwise clearly disclosed to Lender in
writing prior to or simultaneously with submission to Lender for evaluation for
eligibility, Borrower represents that it will be the sole legal and beneficial
owner of each Eligible SBA 7(a) Guaranteed Note Receivable, and that no
participation interest or other ownership interest (legal, beneficial or
otherwise) has been sold or is otherwise outstanding with respect thereto.
Compliance. The Required Procedures, the SBA 7(a) Note Receivable Documents and
all actions and transactions by Borrower in connection therewith will comply in
all material respects with all Applicable Laws. Borrower covenants and agrees
that each Financed SBA Loan shall comply with the following: (a) all conditions
precedent to the effectiveness of the SBA Guaranty with respect thereto shall
have been met; (b) Borrower shall have perfected its security interests and
Liens in and to all underlying collateral; (c) it shall conform to all SBA Rules
and Regulations; and (d) it shall have been originated by Borrower.



BORROWER

'S NEGATIVE COVENANTS





Borrower covenants that until all of the Obligations are paid and satisfied in
full and, that:



Merger, Consolidation, Dissolution or Liquidation

.



Borrower shall not engage in any Asset Sale other than: (i) Inventory sold in
the ordinary course of Borrower's business; (ii) equipment that is replaced by
other equipment of comparable or superior quality and value within ninety (90)
days of such Asset Sale; (iii) a sale of property in one transaction or a series
of transactions with a fair market value of less than One Hundred Thousand
Dollars ($100,000) during any six month period; or (iv) Permitted
Dispositions.Borrower shall not merge or consolidate with any other Person or
commence a dissolution or liquidation.

Acquisitions

. Borrower shall not acquire all or a material portion of the Capital Stock or
assets of any Person in any transaction or in any series of related transactions
or enter into any sale and leaseback transaction.Liens and Encumbrances.
Borrower shall not: (i) execute a negative pledge agreement with any Person
covering any of its Property; or (ii) cause or permit or agree or consent to
cause or permit in the future (upon the happening of a contingency or
otherwise), its Property (including, without limitation, the Collateral),
whether now owned or hereafter acquired, to be subject to a Lien or be subject
to any claim except for Permitted Liens.Transactions With Affiliates or
Subsidiaries. Borrower shall not enter into any transaction with any Subsidiary
or other Affiliate, including, without limitation, the purchase, sale, or
exchange of Property, or the loaning or giving of funds to any Affiliate or any
Subsidiary unless: (i) such Subsidiary or Affiliate is engaged in a business
substantially related to the business conducted by Borrower and the transaction
is in the ordinary course of and pursuant to the reasonable requirements of
Borrower's business and upon terms substantially the same and no less favorable
to Borrower as it would obtain in a comparable arm's length transactions with
any Person not an Affiliate or a Subsidiary, and so long as such transaction is
not prohibited hereunder; (ii) such transaction is intended for incidental
administrative purposes; or (iii) it is a dividend. Guarantees. Excepting the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection (and the joint obligations to Lender hereunder), Borrower
shall not become or be liable, directly or indirectly, primary or secondary,
matured or contingent, in any manner, whether as guarantor, surety,
accommodation maker, or otherwise, for the existing or future Indebtedness of
any kind of any Person.Distributions, Bonuses and Other Indebtedness. Borrower
shall not: (i) declare or pay any cash bonus compensation to its officers if an
Event of Default exists or would result from the payment thereof; (ii) hereafter
incur or become liable for any Indebtedness other than Permitted Indebtedness;
(iii) make any prepayments on any existing or future Indebtedness (other than
the Obligations); or (iv) during the continuance of an Event of Default make any
distributions or dividends to Parent.Loans and Investments. Borrower shall not
make or have outstanding loans, advances, extensions of credit or capital
contributions to, or investments in, any Person other than Permitted
Investments.Use of Lenders' Name. Borrower shall not use Lender's name in
connection with any of its business operations. Nothing herein contained is
intended to permit or authorize Borrower to make any contract on behalf of
Lender.Miscellaneous Covenants.



Borrower shall not become or be a party to any contract or agreement which at
the time of becoming a party to such contract or agreement materially impairs
Borrower's ability to perform under this Agreement, or under any other
instrument, agreement or document to which Borrower is a party or by which it is
or may be bound. Borrower shall not carry or purchase any "margin stock" within
the meaning of Regulations U, T or X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.

Jurisdiction of Organization

. Borrower shall not change its jurisdiction of organization.



DEFAULT



Events of Default

. Each of the following events shall constitute an event of default ("Event of
Default"):Payments. If Borrower fails to make any payment of principal or
interest (including, without limitation, mandatory prepayments pursuant to
Section 2.5(d) hereof) under the Obligations on the date such payment is due and
payable; or Other Charges. If Borrower fails to pay any other charges, fees,
Expenses or other monetary obligations owing to Lender arising out of or
incurred in connection with this Agreement within five (5) Business Days after
the date such payment is due and payable; orParticular Covenant Defaults. If
Borrower fails any covenant or undertaking contained in this Agreement and
(other than with respect to the covenants contained in Section 6.7 and Section 7
for which no cure period shall exist other than as set forth in 8.1(d) below),
such failure continues for ten (10) Business Days after the occurrence
thereof;Financial Covenant Defaults. Subject to the Limitation in Section 8.7
below, if Borrower fails to perform, comply with or observe with respect to the
covenants contained in Section 6.7, and such failure continues for five (5)
Business Days after the occurrence thereof;Financial Information. If any
statement, report, financial statement, or certificate made or delivered by
Borrower or any of its officers, employees or agents, to Lender is not true and
correct, in all material respects, when made; or Delivery of SBA 7(a) Loan
Notes. Borrower shall not deliver any SBA 7(a) Loan Note to FTA pursuant to the
Multi-Party Agreement by the close of business on the fifth Business Day after
the funding date of any Financed SBA Loan. Uninsured Loss. If there shall occur
any uninsured damage to or loss, theft, or destruction in excess of One Hundred
Thousand Dollars ($100,000.00) in the aggregate with respect to any portion of
any Property of Borrower for which Borrower has not established a cash or cash
equivalent reserve in the full amount of such loss; orWarranties or
Representations. If any warranty, representation or other statement by or on
behalf of Borrower contained in or pursuant to this Agreement, the other Loan
Documents or in any document, agreement or instrument furnished in compliance
with, relating to, or in reference to this Agreement, is false, erroneous, or
misleading in any material respect when made; orAgreements with Others. (A) If
Borrower shall default beyond any grace period in the payment of principal or
interest of any Indebtedness of Borrower in excess of Twenty Five Thousand
Dollars ($25,000.00) in the aggregate; or (B) if Borrower otherwise defaults
under the terms of any such Indebtedness if the effect of such default is to
enable the holder of such Indebtedness to accelerate the payment of Borrower's
obligations, which are the subject thereof, prior to the maturity date or prior
to the regularly scheduled date of payment;Other Agreements with Lender. If
Borrower or any Guarantor breaches or violates the terms of, or if a default
(and expiration of any applicable cure period), or an Event of Default, occurs
under, any Interest Hedging Instrument or any other existing or future agreement
(related or unrelated) (including, without limitation, the other Loan Documents)
between Borrower or any Guarantor and Lender; orJudgments. If any final judgment
for the payment of money in excess of One Hundred Thousand Dollars ($100,000.00)
in the aggregate (i) which is not fully and unconditionally covered by insurance
or (ii) for which Borrower has not established a cash or cash equivalent reserve
in the full amount of such judgment, shall be rendered by a court of record
against Borrower and such judgment shall continue unsatisfied and in effect for
a period of thirty (30) consecutive days without being vacated, discharged,
satisfied or bonded pending appeal; orAssignment for Benefit of Creditors, etc.
If Borrower makes or proposes in writing, an assignment for the benefit of
creditors generally, offers a composition or extension to creditors, or makes or
sends notice of an intended bulk sale of any business or assets now or hereafter
owned or conducted by Borrower; or Bankruptcy, Dissolution, etc. Upon the
commencement of any action for the dissolution or liquidation of Borrower, or
the commencement of any proceeding to avoid any transaction entered into by
Borrower, or the commencement of any case or proceeding for reorganization or
liquidation of Borrower's debts under the Bankruptcy Code or any other state or
federal law, now or hereafter enacted for the relief of debtors, whether
instituted by or against Borrower; provided, however, that Borrower shall have
forty-five (45) days to obtain the dismissal or discharge of involuntary
proceedings filed against it, it being understood that during such forty-five
(45) day period, Lender shall not be obligated to make Advances hereunder and
Lender may seek adequate protection in any bankruptcy proceeding; orReceiver.
Upon the appointment of a receiver, liquidator, custodian, trustee or similar
official or fiduciary for Borrower or for Borrower's Property; orExecution
Process, etc. The issuance of any execution or distraint process against any
Property of Borrower; orTermination of Business. If Borrower ceases any material
portion of its business operations as presently conducted; orPension Benefits,
etc. If Borrower fails to comply with ERISA so that proceedings are commenced to
appoint a trustee under ERISA to administer Borrower's employee plans or the
PBGC institutes proceedings to appoint a trustee to administer such plan(s), or
a Lien is entered to secure any deficiency or claim or a "reportable event" as
defined under ERISA occurs; orInvestigations. A determination by Lender that it
is reasonable to conclude, based on one or more events which have occurred, such
as an indictment, announcement of formal investigation or similar event, that
Borrower is engaged, directly or indirectly, in any type of activity which would
reasonably be likely to result in the forfeiture of property of Borrower to any
governmental entity, federal, state or local, in an amount or of a value which
would be material to Borrower's financial condition or business; orGuaranty
Agreement. If any breach or default occurs under a Guaranty Agreement, or if a
Guaranty Agreement, or any obligation to perform thereunder is terminated;
orLiens. If any Lien in favor of Lender shall cease to be valid, enforceable and
perfected and prior to all other Liens other than Permitted Liens or if Borrower
or any Governmental Authority shall assert any of the foregoing; orMaterial
Adverse Effect. If there is any change in Borrower's or any Guarantor's
financial condition which, in Lender's reasonable good faith opinion, has or
would be reasonably likely to have a Material Adverse Effect, orOther Loan
Documents. If any other Person (other than Lender) party to a Loan Document,
breaches or violates any material (as determined by Lender) term, provision or
condition of such Loan Document; Enforceability of Loan Documents. Any of the
Loan Documents shall for any reason fail to constitute the valid and binding
agreement of any Credit Party thereto, or any such Credit Party shall so assert;
orSBA Status. If Borrower shall lose, or have any material limitation imposed
upon, its authority to process, close, service, collect enforce or liquidate any
SBA 7(a) Loans, which material limitation may not include the loss of Borrower's
status as a lender under the SBA Preferred Lender Program.Cure. Nothing
contained in this Agreement or the Loan Documents shall be deemed to compel
Lender to accept a cure of any Event of Default hereunder.Rights and Remedies on
Default.In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of an Event
of Default Lender may, in its discretion, cease making Advances hereunder,
terminate the Loan and declare the Obligations immediately due and payable, all
without demand, notice, presentment or protest or further action of any kind (it
also being understood that the occurrence of any of the events or conditions set
forth in Sections 8.1(k),(l) or (m) shall automatically cause an acceleration of
the Obligations).In addition to all other rights, options and remedies granted
or available to Lender under this Agreement or the Loan Documents (each of which
is also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the acceleration of the Obligations following the
occurrence of an Event of Default (other than the rights with respect to clause
(iv) below which Lender may exercise at any time after an Event of Default and
regardless of whether there is an acceleration), Lender may, in its discretion,
exercise all rights under the UCC and any other applicable law or in equity, and
under all Loan Documents permitted to be exercised after the occurrence of an
Event of Default, including the following rights and remedies (which list is
given by way of example and is not intended to be an exhaustive list of all such
rights and remedies):



the right to take possession of, send notices regarding and collect directly the
Collateral, with or without judicial process (including without limitation the
right to notify the United States postal authorities to redirect mail addressed
to Borrower to an address designated by Lender); orby its own means or with
judicial assistance, enter Borrower's premises and take possession of the
Collateral, or render it unusable, or dispose of the Collateral on such premises
in compliance with subsection (e) below, without any liability for rent,
storage, utilities or other sums, and Borrower shall not resist or interfere
with such action; orrequire Borrower at Borrower's expense to assemble all or
any part of the Collateral (other than real estate or fixtures) and make it
available to Lender at any place designated by Lender; ortake additional
reserves against the Borrowing Base; or

the right to enjoin any violation of Section 7.1, it being agreed that Lender's
remedies at law are inadequate.



Borrower hereby agrees that a notice received by it at least seven (7) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower. Borrower covenants and
agrees not to interfere with or impose any obstacle to Lender's exercise of its
rights and remedies with respect to the Collateral, after the occurrence of an
Event of Default hereunder. Lender shall have no obligation to clean up or
prepare the Collateral for sale. If Lender sells any of the Collateral upon
credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Lender. Lender may, in connection with
any sale of the Collateral specifically disclaim any warranties of title or the
like.

Nature of Remedies

. All rights and remedies granted Lender hereunder and under the Loan Documents,
or otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and Lender may proceed with any number
of remedies at the same time until all Obligations are satisfied in full. The
exercise of any one right or remedy shall not be deemed a waiver or release of
any other right or remedy, and Lender, upon or at any time after the occurrence
of an Event of Default, may proceed against Borrower, at any time, under any
agreement, with any available remedy and in any order. Set-Off. If any bank
account of Borrower with Lender or any participant is attached or otherwise
liened or levied upon by any third party, Lender (and such participant) shall
have and be deemed to have, without notice to Borrower, the immediate right of
set-off and may apply the funds or amount thus set-off against any of Borrower's
Obligations hereunder.Limitation on Remedies.Notwithstanding, anything else to
the contrary contained herein, with respect to an Event of Default under Section
6.7 hereof, Lender agrees that it shall not be entitled to exercise its rights
under Section 8.3(a) or 8.3(b), provided that, Lender is expressly permitted to
take additional reserves against the Borrowing Base, or to impose the Default
Rate on the Loan. The foregoing limitation shall not apply if there shall have
occurred any other Event of Default hereunder in which case Lender's right of
action shall not be impaired. Furthermore during such Event of Default nothing
shall be deemed to limit Lender's right to pursue any action against any
Guarantor.Notwithstanding any provision of Section 8.3(a) and (b), any exercise
of the rights and remedies of Lender solely as it relates to the Loan and
Borrower under Section 8.3(a) and (b) may be subject to the provisions of the
Multi-Party Agreement.





MISCELLANEOUS



Governing Law

. THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE WHERE
LENDER'S OFFICE IDENTIFIED IN SECTION 9.8 IS LOCATED. THE PROVISIONS OF THIS
AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE
DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL
NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE
AND EFFECT. Integrated Agreement. The Note, the other Loan Documents, all
related agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender's
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control. Waiver. No omission or delay by Lender in exercising any
right or power under this Agreement or any related agreements and documents will
impair such right or power or be construed to be a waiver of any Default, or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or power will not preclude other or further exercise thereof
or the exercise of any other right, and as to Borrower no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.
Indemnity.



Borrower releases and shall indemnify, defend and hold harmless Lender and its
respective officers, employees and agents, of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees) resulting from
(i) acts or conduct of Borrower under, pursuant or related to this Agreement and
the other Loan Documents, (ii) Borrower's breach or violation of any
representation, warranty, covenant or undertaking contained in this Agreement or
the other Loan Documents, (iii) Borrower's failure to comply with any or all
laws, statutes, ordinances, governmental rules, regulations or standards,
whether federal, state or local, or court or administrative orders or decrees,
(including without limitation Environmental Laws, etc.), and (iv) any claim by
any other creditor of Borrower against Lender arising out of any transaction
whether hereunder or in any way related to the Loan Documents and all costs,
expenses, fines, penalties or other damages resulting there from, unless
resulting solely from acts or conduct of Lender constituting willful misconduct
or gross negligence.

Promptly after receipt by an indemnified party under subsection (a) above of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. Time. Whenever
Borrower shall be required to make any payment, or perform any act, on a day
which is not a Business Day, such payment may be made, or such act may be
performed, on the next succeeding Business Day. Time is of the essence in
Borrower's performance under all provisions of this Agreement and all related
agreements and documents. Expenses of Lender. At the Closing and from time to
time thereafter, Borrower will pay within five (5) Business Days of receipt of
written demand of Lender all reasonable costs, fees and expenses of Lender in
connection with (i) the analysis, negotiation, preparation, execution,
administration, delivery and termination of this Agreement, and other Loan
Documents and the documents and instruments referred to herein and therein, and
any amendment, amendment and restatement, supplement, waiver or consent relating
hereto or thereto, whether or not any such amendment, amendment and restatement,
supplement, waiver or consent is executed or becomes effective, search costs,
the reasonable fees, expenses and disbursements of counsel for Lender, any fees
or expenses incurred by Lender under Section 6.10 for which Borrower are
obligated thereunder, and reasonable charges of any expert consultant to Lender,
(ii) the enforcement of Lender's rights hereunder, or the collection of any
payments owing from, Borrower under this Agreement and/or the other Loan
Documents or the protection, preservation or defense of the rights of Lender
hereunder and under the other Loan Documents, and (iii) any refinancing or
restructuring of the credit arrangements provided under this Agreement and other
Loan Documents in the nature of a "work-out" or arising in connection with any
insolvency or bankruptcy proceedings (including any action Lender deems
necessary to protect its interest in such proceedings, or otherwise (including
the reasonable fees and disbursements of counsel for Lender and, with respect to
clauses (ii) and (iii), reasonable allocated costs of internal counsel)
(collectively, the "Expenses");Brokerage. This transaction was brought about and
entered into by Lender and Borrower acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof. Borrower
represents that it has not committed Lender to the payment of any brokerage fee,
commission or charge in connection with this transaction. If any such claim is
made on Lender by any broker, finder or agent or other person alleging that it
is based on actions of Borrower, a Guarantor or any affiliate, officer director
or employee of either of them, Borrower hereby indemnifies, defends and saves
such party harmless against such claim and further will defend, with counsel
satisfactory to Lender, any action or actions to recover on such claim, at
Borrower's own cost and expense, including such party's reasonable counsel fees.
Borrower further agree that until any such claim or demand is adjudicated in
such party's favor, the amount demanded shall be deemed an Obligation of
Borrower under this Agreement. Notices.

Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or by nationally recognized overnight courier, as follows, unless such
address is changed by written notice hereunder:

If to Lender to: Capital One, N.A.,

1001 Avenue of the Americas New York, NY 10018Attention: Brian Talty Senior Vice
President



With a copy to Bank Counsel: Troutman Sanders LLP

405 Lexington AvenueNew York, NY 10174Attention: William D. Freedman, Esq.

If to Borrower to: Newtek Small Business Finance, Inc.

1440 Broadway, 17th FloorNew York, NY 10018

Attention: Peter Downs, President

With a copy to Borrower Counsel: Legal Department

Newtek Business Services, Inc.1440 Broadway, 17th floorNew York, NY 10018



Any notice sent by Lender, or Borrower by any of the above methods shall be
deemed to be given when so received. Failure to send a copy to counsel shall not
invalidate any notice otherwise properly given.

All parties shall be fully entitled to rely upon any telecopy transmission or
other writing purported to be sent by any Authorized Officer (whether requesting
an Advance or otherwise) as being genuine and authorized.

Headings

. The headings of any paragraph or Section of this Agreement are for convenience
only and shall not be used to interpret any provision of this Agreement.
Survival. All warranties, representations, and covenants made by Borrower
herein, or in any agreement referred to herein or on any certificate, document
or other instrument delivered by it or on its behalf under this Agreement, shall
be considered to have been relied upon by Lender, and shall survive the delivery
to Lender of the Notes, regardless of any investigation made by Lender or on its
behalf. All statements in any such certificate or other instrument prepared
and/or delivered for the benefit of Lender shall constitute warranties and
representations by Borrower hereunder. Except as otherwise expressly provided
herein, all covenants made by Borrower hereunder or under any other agreement or
instrument shall be deemed continuing until all Obligations are satisfied in
full. All indemnification obligations under this Agreement, including under
Section 6.4, 9.4 and 9.7, shall survive the termination of this Agreement and
payment of the Obligations for a period of two (2) years.Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties. Borrower may not transfer, assign or
delegate any of its duties or obligations hereunder. Borrower acknowledges and
agrees that Lender may at any time, and from time to time, (a) sell
participating interests in the Loan, and Lender's rights hereunder to other
financial institutions, and (b) sell, transfer, or assign the Loan and Lender's
rights hereunder, to any one or more additional banks or financial institutions,
subject (as to Lender's rights under this clause (b)) to Borrower's written
consent, which consent shall not be unreasonably withheld; provided that, no
consent under this clause (b) shall be required if an Event of Default exists at
the time of such sale, transfer or assignment.Duplicate Originals. Two or more
duplicate originals of this Agreement may be signed by the parties, each of
which shall be an original but all of which together shall constitute one and
the same instrument. Modification. No modification hereof or any agreement
referred to herein shall be binding or enforceable unless in writing and signed
by both Borrower and Lender.Signatories. Each individual signatory hereto
represents and warrants that he is duly authorized to execute this Agreement on
behalf of his principal and that he executes the Agreement in such capacity and
not as a party. Third Parties. No rights are intended to be created hereunder,
or under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower's duty of
performance, including, without limitation, Borrower's duties under any account
or contract with any other Person. Discharge of Taxes, Borrower's Obligations,
Etc.. Lender, in its sole discretion, shall have the right at any time, and from
time to time, with at least ten (10) days prior notice to Borrower if Borrower
fail to do so, to: (a) pay for the performance of any of Borrower's obligations
hereunder, and (b) discharge taxes or Liens, at any time levied or placed on
Borrower's Property in violation of this Agreement unless Borrower is in good
faith with due diligence by appropriate proceedings contesting such taxes or
Liens and maintaining proper reserves therefor in accordance with GAAP. Expenses
and advances shall be added to the Loan, and bear interest at the rate
applicable to the Loan, until reimbursed to Lender. Such payments and advances
made by Lender shall not be construed as a waiver by Lender of a Default or
Event of Default under this Agreement. Withholding and Other Tax Liabilities. In
the event that any Lien, assessment or tax liability against Borrower shall
arise in favor of any taxing authority, whether or not notice thereof shall be
filed or recorded as may be required by law, Lender shall have the right (but
shall not be obligated, nor shall Lender hereby assume the duty) to pay any such
Lien, assessment or tax liability by virtue of which such charge shall have
arisen; provided, however, that Lender shall not pay any such tax, assessment or
Lien if the amount, applicability or validity thereof is being contested in good
faith and by appropriate proceedings by Borrower. In order to pay any such Lien,
assessment or tax liability, Lender shall not be obliged to wait until such
lien, assessment or tax liability is filed before taking such action as
hereinabove set forth. Any sum or sums which Lender shall have paid for the
discharge of any such Lien shall be added to the Loan and shall be paid by
Borrower to Lender with interest thereon at the rate applicable to the Loan,
upon demand, and Lender shall be subrogated to all rights of such taxing
authority against Borrower. Consent to Jurisdiction. Borrower and Lender each
hereby irrevocably consent to the non-exclusive jurisdiction of the Courts of
the state where Lender's office identified in Section 9.8 is located or the
United States District Court for the state where Lender's office identified in
Section 9.8 is located in any and all actions and proceedings whether arising
hereunder or under any other agreement or undertaking. Borrower waives any
objection which Borrower may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Borrower irrevocably agrees to service
of process by certified mail, return receipt requested to the address of the
appropriate party set forth herein.Additional Documentation. Borrower shall
execute and/or re-execute, and cause any Guarantor or other Person party to any
Loan Document, to execute and/or re-execute and to deliver to Lender or Lender's
counsel, as may be deemed appropriate, any document or instrument signed in
connection with this Agreement which reflects manifest error in its drafting or
incorrectly drafted and/or signed, as well as any document or instrument which
should have been signed at or prior to the Closing, but which was not so signed
and delivered. Borrower agrees to comply with any written request by Lender
within ten (10) days after receipt by Borrower of such
request.Advertisement.Lender, in its sole discretion, shall have the right to
announce and publicize the financing established hereunder, as it deems
appropriate, by means and media selected by Lender. Such publication shall
include all pertinent information relating to such financing, including without
limitation, the term, purpose, pricing, loan amount, and name of Borrower.The
form and content of the published information shall be in the sole discretion of
Lender and shall be considered the sole and exclusive property of Lender. All
expenses related to publicizing the financing shall be the sole responsibility
of Lender.Waiver of Jury Trial. BORROWER AND LENDER EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.Consequential Damages. Neither Lender nor agent or attorney of
Lender, shall be liable for any consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.Inconsistency with Term Loan Documents. In the
event of any inconsistency between the terms and conditions of this Agreement
and the Loan Documents, on the one hand, and the terms and conditions of the
Term Loan Agreement and the other Term Loan Documents, on the other hand, the
terms and conditions of this Agreement and the Loan Documents shall govern. USA
Patriot Act. Lender hereby notifies Borrower that pursuant to the requirements
of USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.



[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the undersigned parties have executed this Agreement the day
and year first above written.



NEWTEK SMALL BUSINESS FINANCE, INC.

By: /s/ Name: Peter Downs Title: PresidentCAPITAL ONE, N.A.,By: /s/ Name: Brian
Talty Title: Senior Vice President







 

SCHEDULE ADEFINITION OF INELIGIBLE FINANCED SBA LOANS

The term "Ineligible Financed SBA Loans" means the portion of each SBA 7(a) Loan
that is actually guaranteed by the SBA as to which any of the exclusionary
criteria set forth below applies; provided, however, that Lender reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below and to establish new criteria with respect to
Eligible SBA 7(a) Loans, in its reasonable credit judgment; provided, further,
however, that Lender shall provide twenty-five (25) days prior written notice to
Borrower with respect to any adjustment of existing criteria or establishment of
new criteria that would have the effect of reducing the availability of Advances
to Borrower. Ineligible Financed SBA Loans are SBA 7(a) Loans:

as to which all conditions precedent to the effectiveness of the SBA guaranty
with respect to the applicable SBA 7(a) Loan have not been met;with respect to
which the applicable SBA 7(a) Loan does not conform to all requirements of the
SBA applicable to the initial approval and guaranty by the SBA thereof;with
respect to which the applicable SBA 7(a) Loan, SBA 7(a) Loan Notes or SBA 7(a)
Note Receivable Documents do not comply in all material respects with applicable
Laws;with respect to which an event or condition has occurred that would release
the SBA from its obligations to Borrower with respect to the applicable SBA 7(a)
Loan, or the SBA has rejected the applicable SBA 7(a) Loan or the applicable SBA
7(a) Note Receivable Documents in any respect, or an event pursuant to which the
SBA has reduced the amount of its guarantee of any of the foregoing (but in such
event only to the extent of such reduction);with respect to which the applicable
SBA 7(a) Loan was not originated by the Borrower;with respect to which the
applicable SBA 7(a) Loan does not conform in all material respects to Borrower's
written credit and underwriting guidelines, as in effect on the date the
applicable SBA 7(a) Loan was underwritten, copies of which have been previously
delivered to Lender;to the extent that the outstanding principal amount of any
SBA 7(a) Guaranteed Note Receivable exceeded the maximum amount permitted by the
SBA Act at the time the applicable SBA 7(a) Loan was underwritten;to the extent
that the aggregate outstanding principal amount of both the SBA 7(a) Guaranteed
Note Receivable portion and the SBA 7(a) Non-Guaranteed Note Receivable portion
of the same SBA 7(a) Loan exceeded the maximum amount permitted by the SBA Act
at the time the applicable SBA 7(a) Loan was underwritten, to the extent of such
excess;with respect to which the applicable SBA 7(a) Loan Obligor is the subject
of an insolvency proceeding or a case commenced under the Bankruptcy Code;to the
extent that the subject SBA 7(a) Note Receivable has been sold pursuant to a
Note Participation;with respect to which the applicable SBA 7(a) Loan does not
conform in all material respects to forms provided by the SBA;with respect to
which the applicable SBA 7(a) Loan is made to an employee, officer, agent,
director, stockholder, or Affiliate of Borrower or any Affiliate of any
thereof;with respect to which the applicable SBA 7(a) Loan has been turned over
to the SBA or any other Person for servicing or collection;with respect to which
the applicable SBA 7(a) Loan and the respective rights of the SBA, Lender,
Borrower, and FTA with respect thereto are not subject to the terms of the
Multi-Party Agreement or such other agreement with SBA and Borrower that Lender,
in its sole discretion, deems acceptable;as to which any of the representations
or warranties in the Loan Documents with respect to the SBA 7(a) Loan are
untrue; or that is otherwise unacceptable to Lender in its reasonable credit
judgment.

PAGE ii

Exhibit 10.18.1

 

 

 

 

 

PAGE 2

 

 

 

 

 

 

 